Name: Council Regulation (EU) NoÃ 517/2013 of 13Ã May 2013 adapting certain regulations and decisions in the fields of free movement of goods, freedom of movement for persons, company law, competition policy, agriculture, food safety, veterinary and phytosanitary policy, transport policy, energy, taxation, statistics, trans-European networks, judiciary and fundamental rights, justice, freedom and security, environment, customs union, external relations, foreign, security and defence policy and institutions, by reason of the accession of the Republic of Croatia
 Type: Regulation
 Subject Matter: European Union law;  Europe;  European construction
 Date Published: nan

 10.6.2013 EN Official Journal of the European Union L 158/1 COUNCIL REGULATION (EU) No 517/2013 of 13 May 2013 adapting certain regulations and decisions in the fields of free movement of goods, freedom of movement for persons, company law, competition policy, agriculture, food safety, veterinary and phytosanitary policy, transport policy, energy, taxation, statistics, trans-European networks, judiciary and fundamental rights, justice, freedom and security, environment, customs union, external relations, foreign, security and defence policy and institutions, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or its Annexes, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) The Regulations and Decisions set out in this Regulation should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. The following Regulations are amended as set out in the Annex to this Regulation: (a) in the field of the free movement of goods:  Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency (1),  Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures (2),  Regulation (EC) No 78/2009 of the European Parliament and of the Council of 14 January 2009 on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users (3), and  Regulation (EU) No 1007/2011 of the European Parliament and of the Council of 27 September 2011 on textile fibre names and related labelling and marking of the fibre composition of textile products (4); (b) in the field of the freedom of movement of persons:  Regulation (EC) No 883/2004 of the European Parliament and the Council of 29 April 2004 on the coordination of social security systems (5); (c) in the field of company law:  Council Regulation (EC) No 2157/2001 of 8 October 2001 on the Statute for a European company (SE) (6); (d) in the field of competition policy:  Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (7); (e) in the field of agriculture:  Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products (8),  Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (9),  Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (10), and  Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (11); (f) in the field of food safety, veterinary and phytosanitary policy:  Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (12),  Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (13),  Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals (14),  Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (15),  Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals (16),  Regulation (EC) No 853/2004of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (17),  Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (18), and  Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (19); (g) in the field of transport policy:  Council Regulation (EEC) No 1192/69 of 26 June 1969 on common rules for the normalisation of the accounts of railway undertakings (20),  Council Regulation (EEC) No 1108/70 of 4 June 1970 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway (21),  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (22),  Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator (23),  Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (24), and  Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services (25); (h) in the field of taxation:  Council Regulation (EU) No 904/2010 of 7 October 2010 on administrative cooperation and combating fraud in the field of value added tax (26), and  Council Regulation (EU) No 389/2012 of 2 May 2012 on administrative cooperation in the field of excise duties (27); (i) in the field of statistics:  Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (28),  Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (29),  Regulation (EC) No 1221/2002 of the European Parliament and of the Council of 10 June 2002 on quarterly non-financial accounts for general government (30),  Regulation (EC) No 437/2003 of the European Parliament and of the Council of 27 February 2003 on statistical returns in respect of the carriage of passengers, freight and mail by air (31),  Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (32),  Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (33),  Regulation (EC) No 501/2004 of the European Parliament and of the Council of 10 March 2004 on quarterly financial accounts for general government (34),  Council Regulation (EC) No 1222/2004 of 28 June 2004 concerning the compilation and transmission of data on the quarterly government debt (35),  Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector (36),  Regulation (EC) No 1921/2006 of the European Parliament and of the Council of 18 December 2006 on the submission of statistical data on landings of fishery products in Member States (37),  Regulation (EC) No 716/2007 of the European Parliament and of the Council of 20 June 2007 on Community statistics on the structure and activity of foreign affiliates (38),  Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (39),  Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (40),  Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (41),  Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (42),  Regulation (EU) No 1337/2011 of the European Parliament and the Council of 13 December 2011 concerning European statistics on permanent crops (43), and  Regulation (EU) No 70/2012 of the European Parliament and the Council of 18 January 2012 on statistical returns in respect of the carriage of goods (44); (j) in the field of judiciary and fundamental rights:  Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative (45); (k) in the field of justice, freedom and security:  Council Regulation (EC) No 1683/95 of 29 May 1995 laying down a uniform format for visas (46),  Council Regulation No 1346/2000 of 29 May 2000 on insolvency proceedings (47),  Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (48),  Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (49),  Regulation (EC) No 1896/2006 of the European Parliament and of the Council of 12 December 2006 creating a European order for payment procedure (50),  Regulation (EC) No 861/2007 of the European Parliament and of the Council of 11 July 2007 establishing a European Small Claims Procedure (51),  Regulation (EC) No 1393/2007 of the European Parliament and of the Council of 13 November 2007 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (service of documents) (52), and  Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (53); (l) in the field of environment:  Regulation (EC) No 1221/2009 of the European Parliament and of the Council of 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (54); (m) in the field of customs union:  Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (55), and  Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (56); (n) in the field of external relations:  Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (57),  Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (58),  Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (59),  Council Regulation (EC) No 1236/2005 of 27 June 2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment (60), and  Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (61); (o) in the field of foreign, security and defence policy:  Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him (62),  Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (63),  Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (64),  Council Regulation (EC) No 147/2003 of 27 January 2003 concerning certain restrictive measures in respect of Somalia (65),  Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (66),  Council Regulation (EC) No 131/2004 of 26 January 2004 imposing certain restrictive measures in respect of Sudan and South Sudan (67),  Council Regulation (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia (68),  Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (69),  Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (70),  Council Regulation (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dIvoire (71),  Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (72),  Council Regulation (EC) No 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of Congo (73),  Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (74),  Council Regulation (EC) No 1184/2005 of 18 July 2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan (75),  Council Regulation (EC) No 305/2006 of 21 February 2006 imposing specific restrictive measures against certain persons suspected of involvement in the assassination of former Lebanese Prime Minister Rafiq Hariri (76),  Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (77),  Council Regulation (EC) No 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon (78),  Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic Peoples Republic of Korea (79),  Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar (80),  Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea (81),  Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (82),  Council Regulation (EU) No 667/2010 of 26 July 2010 concerning certain restrictive measures in respect of Eritrea (83),  Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (84),  Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (85),  Council Regulation (EU) No 270/2011 of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (86),  Council Regulation (EU) No 359/2011 of 12 April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran (87),  Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (88),  Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria (89),  Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (90), and  Council Regulation (EU) No 377/2012 of 3 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (91); (p) in the field of institutions:  Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (92), and  Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community (93). 2. The following Decisions are amended or repealed as set out in the Annex to this Regulation: (a) in the field of food safety, veterinary and phytosanitary policy:  Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (94),  Council Decision 2005/834/EC of 8 November 2005 on the equivalence of checks on practices for the maintenance of varieties carried out in certain third countries (95),  Council Decision 2006/545/EC of 18 July 2006 on the equivalence of the official examination of varieties carried out in Croatia (96),  Council Decision 2008/971/EC of 16 December 2008 on the equivalence of forest reproductive material produced in third countries (97), and  Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (98); (b) in the field of transport policy:  Decision 2012/22/EU of 12 December 2011 concerning the accession of the European Union to the Protocol of 2002 to the Athens Convention relating to the Carriage of Passengers and their Luggage by Sea, 1974, with the exception of Articles 10 and 11 thereof (99), and  Council Decision 2012/23/EU of 12 December 2011 concerning the accession of the European Union to the Protocol of 2002 to the Athens Convention relating to the Carriage of Passengers and their Luggage by Sea, 1974, as regards Articles 10 and 11 thereof (100); (c) in the field of energy:  Decision No 1364/2006/EC of the European Parliament and the Council of 6 September 2006 laying down guidelines for trans-European energy networks (101), and  Council Decision 2008/114/EC, Euratom of 12 February 2008 establishing Statutes for the Euratom Supply Agency (102); (d) in the field of trans-European networks:  Decision No 661/2010/EU of the European Parliament and of the Council of 7 July 2010 on Union guidelines for the development of the trans-European transport network (103); (e) in the field of judiciary and fundamental rights:  Decision 96/409/CFSP of the Representatives of the Governments of the Member States, meeting within the Council of 25 June 1996 on the establishment of an emergency travel document (104); (f) in the field of justice, freedom and security:  Decision of the Executive Committee of 22 December 1994 on the certificate provided for in Article 75 to carry narcotic drugs and psychotropic substances (SCH/Com-ex (94) 28 rev.) (105); (g) in the field of environment:  Council Decision 97/602/EC of 22 July 1997 concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 (106); (h) in the field of customs union:  Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (107); (i) in the field of foreign, security and defence policy:  Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (108). Article 2 This Regulation shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) OJ L 396, 30.12.2006, p. 1. (2) OJ L 353, 31.12.2008, p. 1. (3) OJ L 35, 4.2.2009, p. 1. (4) OJ L 272, 18.10.2011, p. 1. (5) OJ L 166, 30.4.2004, p. 1. (6) OJ L 294, 10.11.2001, p. 1. (7) OJ L 83, 27.3.1999, p. 1. (8) OJ L 189, 20.7.2007, p. 1. (9) OJ L 299, 16.11.2007, p. 1. (10) OJ L 30, 31.1.2009, p. 16. (11) OJ L 328, 15.12.2009, p. 27. (12) OJ L 204, 11.8.2000, p. 1. (13) OJ L 147, 31.5.2001, p. 1. (14) OJ L 146, 13.6.2003, p. 1. (15) OJ L 325, 12.12.2003, p. 1. (16) OJ L 5, 9.1.2004, p. 8. (17) OJ L 139, 30.4.2004, p. 55. (18) OJ L 139, 30.4.2004, p. 206. (19) OJ L 165, 30.4.2004, p. 1. (20) OJ L 156, 28.6.1969, p. 8. (21) OJ L 130, 15.6.1970, p. 4. (22) OJ L 370, 31.12.1985, p. 8. (23) OJ L 300, 14.11.2009, p. 51. (24) OJ L 300, 14.11.2009, p. 72. (25) OJ L 300, 14.11.2009, p. 88. (26) OJ L 268, 12.10.2010, p. 1. (27) OJ L 121, 8.5.2012, p. 1. (28) OJ L 256, 7.9.1987, p. 1. (29) OJ L 310, 30.11.1996, p. 1. (30) OJ L 179, 9.7.2002, p. 1. (31) OJ L 66, 11.3.2003, p. 1. (32) OJ L 154, 21.6.2003, p. 1. (33) OJ L 165, 3.7.2003, p. 1. (34) OJ L 81, 19.3.2004, p. 1. (35) OJ L 233, 2.7.2004, p. 1. (36) OJ L 191, 22.7.2005, p. 22. (37) OJ L 403, 30.12.2006, p. 1. (38) OJ L 171, 29.6.2007, p. 17. (39) OJ L 97, 9.4.2008, p. 13. (40) OJ L 87, 31.3.2009, p. 1. (41) OJ L 87, 31.3.2009, p. 42. (42) OJ L 87, 31.3.2009, p. 70. (43) OJ L 347, 30.12.2011, p. 7. (44) OJ L 32, 3.2.2012, p. 1. (45) OJ L 65, 11.3.2011, p. 1. (46) OJ L 164, 14.7.1995, p. 1. (47) OJ L 160, 30.6.2000, p. 1. (48) OJ L 12, 16.1.2001, p. 1. (49) OJ L 81, 21.3.2001, p. 1. (50) OJ L 399, 30.12.2006, p. 1. (51) OJ L 199, 31.7.2007, p. 1. (52) OJ L 324, 10.12.2007, p. 79. (53) OJ L 7, 10.1.2009, p. 1. (54) OJ L 342, 22.12.2009, p. 1. (55) OJ L 302, 19.10.1992, p. 1. (56) OJ L 348, 31.12.2007, p. 1. (57) OJ L 275, 8.11.1993, p. 1. (58) OJ L 67, 10.3.1994, p. 1. (59) OJ L 358, 31.12.2002, p. 28. (60) OJ L 200, 30.7.2005, p. 1. (61) OJ L 328, 15.12.2009, p. 1. (62) OJ L 287, 14.11.2000, p. 19. (63) OJ L 344, 28.12.2001, p. 70. (64) OJ L 139, 29.5.2002, p. 9. (65) OJ L 24, 29.1.2003, p. 2. (66) OJ L 169, 8.7.2003, p. 6. (67) OJ L 21, 28.1.2004, p. 1. (68) OJ L 40, 12.2.2004, p. 1. (69) OJ L 55, 24.2.2004, p. 1. (70) OJ L 162, 30.4.2004, p. 32. (71) OJ L 29, 2.2.2005, p. 5. (72) OJ L 95, 14.4.2005, p. 1. (73) OJ L 152, 15.6.2005, p. 1. (74) OJ L 193, 23.7.2005, p. 1. (75) OJ L 193, 23.7.2005, p. 9. (76) OJ L 51, 22.2.2006, p. 1. (77) OJ L 134, 20.5.2006, p. 1. (78) OJ L 267, 27.9.2006, p. 2. (79) OJ L 88, 29.3.2007, p. 1. (80) OJ L 66, 10.3.2008, p. 1. (81) OJ L 346, 23.12.2009, p. 26. (82) OJ L 105, 27.4.2010, p. 1. (83) OJ L 195, 27.7.2010, p. 16. (84) OJ L 31, 5.2.2011, p. 1. (85) OJ L 58, 3.3.2011, p. 1. (86) OJ L 76, 22.3.2011, p. 4. (87) OJ L 100, 14.4.2011, p. 1. (88) OJ L 199, 2.8.2011, p. 1. (89) OJ L 16, 19.1.2012, p. 1. (90) OJ L 88, 24.3.2012, p. 1. (91) OJ L 119, 4.5.2012, p. 1. (92) OJ 17, 6.10.1958, p. 385/58. (93) OJ 17, 6.10.1958, p. 401/58. (94) OJ L 8, 14.1.2003, p. 10. (95) OJ L 312, 29.11.2005, p. 51. (96) OJ L 215, 5.8.2006, p. 28. (97) OJ L 345, 23.12.2008, p. 83. (98) OJ L 155, 18.6.2009, p. 30. (99) OJ L 8, 12.1.2012, p. 1. (100) OJ L 8, 12.1.2012, p. 13. (101) OJ L 262, 22.9.2006, p. 1. (102) OJ L 41, 15.2.2008, p. 15. (103) OJ L 204, 5.8.2010, p. 1. (104) OJ L 168, 6.7.1996, p. 4. (105) OJ L 239, 22.9.2000, p. 463. (106) OJ L 242, 4.9.1997, p. 64. (107) OJ L 314, 30.11.2001, p. 1. (108) OJ L 141, 27.5.2011, p. 17. ANNEX 1. FREE MOVEMENT OF GOODS A. MOTOR VEHICLES In Annex IV to Regulation (EC) No 78/2009, the following is added to point 1.1:  25 for Croatia. B. CLASSIFICATION, LABELLING AND PACKAGING  SUBSTANCES AND MIXTURES Regulation (EC) No 1272/2008 is amended as follows: (1) Part 1 of Annex III is amended as follows: (a) Table 1.1 is amended as follows: Code H200: the following is inserted after the entry GA: HR Nestabilni eksplozivi Code H201: the following is inserted after the entry GA: HR Eksplozivno; opasnost od eksplozije ogromnih razmjera. Code H202: the following is inserted after the entry GA: HR Eksplozivno; velika opasnost od rasprskavanja. Code H203: the following is inserted after the entry GA: HR Eksplozivno; opasnost od vatre, udarnog vala ili rasprskavanja. Code H204: the following is inserted after the entry GA: HR Opasnost od vatre ili rasprskavanja. Code H205: the following is inserted after the entry GA: HR U vatri moÃ ¾e izazvati eksploziju ogromnih razmjera. Code H220: the following is inserted after the entry GA: HR Vrlo lako zapaljivi plin. Code H221: the following is inserted after the entry GA: HR Zapaljivi plin. Code H222: the following is inserted after the entry GA: HR Vrlo lako zapaljivi aerosol. Code H223: the following is inserted after the entry GA: HR Zapaljivi aerosol. Code H224: the following is inserted after the entry GA: HR Vrlo lako zapaljiva tekuÃ ina i para. Code H225: the following is inserted after the entry GA: HR Lako zapaljiva tekuÃ ina i para. Code H226: the following is inserted after the entry GA: HR Zapaljiva tekuÃ ina i para. Code H228: the following is inserted after the entry GA: HR Zapaljiva krutina. Code H240: the following is inserted after the entry GA: HR Zagrijavanje moÃ ¾e uzrokovati eksploziju. Code H241: the following is inserted after the entry GA: HR Zagrijavanje moÃ ¾e uzrokovati poÃ ¾ar ili eksploziju. Code H242: the following is inserted after the entry GA: HR Zagrijavanje moÃ ¾e uzrokovati poÃ ¾ar. Code H250: the following is inserted after the entry GA: HR Samozapaljivo u dodiru sa zrakom. Code H251: the following is inserted after the entry GA: HR Samozagrijavanje; moÃ ¾e se zapaliti. Code H252: the following is inserted after the entry GA: HR Samozagrijavanje u velikim koliÃ inama; moÃ ¾e se zapaliti. Code H260: the following is inserted after the entry GA: HR U dodiru s vodom oslobaÃ a zapaljive plinove koji se mogu spontano zapaliti. Code H261: the following is inserted after the entry GA: HR U dodiru s vodom oslobaÃ a zapaljive plinove. Code H270: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati ili pojaÃ ati poÃ ¾ar; oksidans. Code H271: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati poÃ ¾ar ili eksploziju; jaki oksidans. Code H272: the following is inserted after the entry GA: HR MoÃ ¾e pojaÃ ati poÃ ¾ar; oksidans. Code H280: the following is inserted after the entry GA: HR SadrÃ ¾i stlaÃ eni plin; zagrijavanje moÃ ¾e uzrokovati eksploziju. Code H281: the following is inserted after the entry GA: HR SadrÃ ¾i pothlaÃ eni, ukapljeni plin; moÃ ¾e uzrokovati kriogene opekline ili ozljede. Code H290: the following is inserted after the entry GA: HR MoÃ ¾e nagrizati metale. (b) Table 1.2 is amended as follows: Code H300: the following is inserted after the entry GA: HR Smrtonosno ako se proguta. Code H301: the following is inserted after the entry GA: HR Otrovno ako se proguta. Code H302: the following is inserted after the entry GA: HR Ã tetno ako se proguta. Code H304: the following is inserted after the entry GA: HR MoÃ ¾e biti smrtonosno ako se proguta i uÃ e u diÃ ¡ni sustav. Code H310: the following is inserted after the entry GA: HR Smrtonosno u dodiru s koÃ ¾om. Code H311: the following is inserted after the entry GA: HR Otrovno u dodiru s koÃ ¾om. Code H312: the following is inserted after the entry GA: HR Ã tetno u dodiru s koÃ ¾om. Code H314: the following is inserted after the entry GA: HR Uzrokuje teÃ ¡ke opekline koÃ ¾e i ozljede oka. Code H315: the following is inserted after the entry GA: HR NadraÃ ¾uje koÃ ¾u. Code H317: the following is inserted after the entry GA: HR MoÃ ¾e izazvati alergijsku reakciju na koÃ ¾i. Code H318: the following is inserted after the entry GA: HR Uzrokuje teÃ ¡ke ozljede oka. Code H319: the following is inserted after the entry GA: HR Uzrokuje jako nadraÃ ¾ivanje oka. Code H330: the following is inserted after the entry GA: HR Smrtonosno ako se udiÃ ¡e. Code H331: the following is inserted after the entry GA: HR Otrovno ako se udiÃ ¡e. Code H332: the following is inserted after the entry GA: HR Ã tetno ako se udiÃ ¡e. Code H334: the following is inserted after the entry GA: HR Ako se udiÃ ¡e moÃ ¾e izazvati simptome alergije ili astme ili poteÃ ¡koÃ e s disanjem. Code H335: the following is inserted after the entry GA: HR MoÃ ¾e nadraÃ ¾iti diÃ ¡ni sustav. Code H336: the following is inserted after the entry GA: HR MoÃ ¾e izazvati pospanost ili vrtoglavicu. Code H340: the following is inserted after the entry GA: HR MoÃ ¾e izazvati genetska oÃ ¡teÃ enja <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H341: the following is inserted after the entry GA: HR Sumnja na moguÃ a genetska oÃ ¡teÃ enja <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H350: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati rak <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H351: the following is inserted after the entry GA: HR Sumnja na moguÃ e uzrokovanje raka <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H360: the following is inserted after the entry GA: HR MoÃ ¾e Ã ¡tetno djelovati na plodnost ili naÃ ¡koditi neroÃ enom djetetu <navesti konkretan uÃ inak ako je poznat > <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H361: the following is inserted after the entry GA: HR Sumnja na moguÃ e Ã ¡tetno djelovanje na plodnost ili moguÃ nost Ã ¡tetnog djelovanja na neroÃ eno dijete <navesti konkretan uÃ inak ako je poznat > <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H362: the following is inserted after the entry GA: HR MoÃ ¾e Ã ¡tetno djelovati na djecu koja se hrane majÃ inim mlijekom. Code H370: the following is inserted after the entry GA: HR Uzrokuje oÃ ¡teÃ enje organa <ili navesti sve organe na koje djeluje ako je poznato> <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H371: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati oÃ ¡teÃ enje organa <ili navesti sve organe na koje djeluje ako je poznato> <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H372: the following is inserted after the entry GA: HR Uzrokuje oÃ ¡teÃ enje organa <ili navesti sve organe na koje djeluje ako je poznato> tijekom produljene ili ponavljane izloÃ ¾enosti <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Code H373: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati oÃ ¡teÃ enje organa <ili navesti sve organe na koje djeluje ako je poznato> tijekom produljene ili ponavljane izloÃ ¾enosti <navesti naÃ in izloÃ ¾enosti ako je nedvojbeno dokazano da niti jedan drugi naÃ in izloÃ ¾enosti ne uzrokuje takvu opasnost>. Combined Hazard Codes H300+H310: the following is inserted after the entry GA: HR Smrtonosno ako se proguta ili u dodiru s koÃ ¾om. Combined Hazard Codes H300+H330: the following is inserted after the entry GA: HR Smrtonosno ako se proguta ili ako se udiÃ ¡e. Combined Hazard Codes H310+H330: the following is inserted after the entry GA: HR Smrtonosno u dodiru s koÃ ¾om ili ako se udiÃ ¡e. Combined Hazard Codes H300+H310+H330: the following is inserted after the entry GA: HR Smrtonosno ako se proguta, u dodiru s koÃ ¾om ili ako se udiÃ ¡e. Combined Hazard Codes H301+H311: the following is inserted after the entry GA: HR Otrovno ako se proguta ili u dodiru s koÃ ¾om. Combined Hazard Codes H301+H331: the following is inserted after the entry GA: HR Otrovno ako se proguta ili ako se udiÃ ¡e. Combined Hazard Codes H311+H331: the following is inserted after the entry GA: HR Otrovno u dodiru s koÃ ¾om ili ako se udiÃ ¡e. Combined Hazard Codes H301+H311+H331: the following is inserted after the entry GA: HR Otrovno ako se proguta, u dodiru s koÃ ¾om ili ako se udiÃ ¡e. Combined Hazard Codes H302+H312: the following is inserted after the entry GA: HR Ã tetno ako se proguta ili u dodiru s koÃ ¾om. Combined Hazard Codes H302+H332: the following is inserted after the entry GA: HR Ã tetno ako se proguta ili ako se udiÃ ¡e. Combined Hazard Codes H312+H332: the following is inserted after the entry GA: HR Ã tetno u dodiru s koÃ ¾om ili ako se udiÃ ¡e. Combined Hazard Codes H302+H312+H332: the following is inserted after the entry GA: HR Ã tetno ako se proguta, u dodiru s koÃ ¾om ili ako se udiÃ ¡e. (c) Table 1.3 is amended as follows: Code H400: the following is inserted after the entry GA: HR Vrlo otrovno za vodeni okoliÃ ¡. Code H410: the following is inserted after the entry GA: HR Vrlo otrovno za vodeni okoliÃ ¡, s dugotrajnim uÃ incima. Code H411: the following is inserted after the entry GA: HR Otrovno za vodeni okoliÃ ¡ s dugotrajnim uÃ incima. Code H412: the following is inserted after the entry GA: HR Ã tetno za vodeni okoliÃ ¡ s dugotrajnim uÃ incima. Code H413: the following is inserted after the entry GA: HR MoÃ ¾e uzrokovati dugotrajne Ã ¡tetne uÃ inke na vodeni okoliÃ ¡. Code H420: the following is inserted after the entry GA: HR Ã tetno za zdravlje ljudi i okoliÃ ¡ zbog uniÃ ¡tavanja ozona u viÃ ¡oj atmosferi. (2) Part 2 of Annex III is amended as follows: (a) Table 2.1 is amended as follows: Code EUH001: the following is inserted after the entry GA: HR Eksplozivno u suhom stanju. Code EUH006: the following inserted after the entry GA: HR Eksplozivno u dodiru ili bez dodira sa zrakom. Code EUH014: the following is inserted after the entry GA: HR Burno reagira s vodom. Code EUH018: the following is inserted after the entry GA: HR Pri uporabi moÃ ¾e nastati zapaljiva/eksplozivna smjesa para-zrak. Code EUH019: the following is inserted after the entry GA: HR MoÃ ¾e stvarati eksplozivne perokside. Code EUH044: the following is inserted after the entry GA: HR Opasnost od eksplozije ako se zagrijava u zatvorenom prostoru. (b) Table 2.2 is amended as follows: Code EUH029: the following is inserted after the entry GA: HR U dodiru s vodom oslobaÃ a otrovni plin. Code EUH031: the following is inserted after the entry GA: HR U dodiru s kiselinama oslobaÃ a otrovni plin. Code EUH032: the following is inserted after the entry GA: HR U dodiru s kiselinama oslobaÃ a vrlo otrovni plin. Code EUH066: the following is inserted after the entry GA: HR Ponavljano izlaganje moÃ ¾e prouzroÃ iti suÃ ¡enje ili pucanje koÃ ¾e. Code EUH070: the following is inserted after the entry GA: HR Otrovno u dodiru s oÃ ima. Code EUH071: the following is inserted after the entry GA: HR NagrizajuÃ e za diÃ ¡ni sustav. (3) In Part 3 of Annex III, the Table is amended as follows: Code EUH 201/201A: the following is inserted after the entry GA: HR SadrÃ ¾i olovo. Ne smije se koristiti na povrÃ ¡inama koje mogu Ã ¾vakati ili sisati djeca. Upozorenje! SadrÃ ¾i olovo. Code EUH 202: the following is inserted after the entry GA: HR Cianoakrilat. Opasnost. Trenutno lijepi koÃ ¾u i oÃ i. Ã uvati izvan dohvata djece. Code EUH203: the following is inserted after the entry GA: HR SadrÃ ¾i krom (VI). MoÃ ¾e izazvati alergijsku reakciju. Code EUH 204: the following is inserted after the entry GA: HR SadrÃ ¾i izocianate. MoÃ ¾e izazvati alergijsku reakciju. Code EUH205: the following is inserted after the entry GA: HR SadrÃ ¾i epoksidne sastojke. MoÃ ¾e izazvati alergijsku reakciju. Code EUH206: the following is inserted after the entry GA: HR Upozorenje! Ne koristiti s drugim proizvodima. Mogu se osloboditi opasni plinovi (klor). Code EUH 207: the following is inserted after the entry GA: HR Upozorenje! SadrÃ ¾i kadmij. Tijekom uporabe stvara se opasni dim. Vidi podatke dostavljene od proizvoÃ aÃ a. Postupati prema uputama o mjerama sigurnosti. Code EUH208: the following is inserted after the entry GA: HR SadrÃ ¾i <naziv tvari koja dovodi do preosjetljivosti>. MoÃ ¾e izazvati alergijsku reakciju. Code EUH209/209A: the following is inserted after the entry GA: HR Pri uporabi moÃ ¾e postati lako zapaljivo. Pri uporabi moÃ ¾e postati zapaljivo. Code EUH210: the following is inserted after the entry GA: HR Sigurnosno-tehniÃ ki list dostupan na zahtjev. Code EUH401: the following is inserted after the entry GA: HR Da bi se izbjegli rizici za zdravlje ljudi i okoliÃ ¡, treba se pridrÃ ¾avati uputa za uporabu. (4) Part 2 of Annex IV is amended as follows: (a) Table 1.1 is amended as follows: Code P101: the following is inserted after the entry GA: HR Ako je potrebna lijeÃ niÃ ka pomoÃ  pokazati spremnik ili naljepnicu. Code P102: the following is inserted after the entry GA: HR Ã uvati izvan dohvata djece. Code P103: the following is inserted after the entry GA: HR Prije uporabe proÃ itati naljepnicu. (b) Table 1.2 is amended as follows: Code P201: the following is inserted after the entry GA: HR Prije uporabe pribaviti posebne upute. Code P202: the following is inserted after the entry GA: HR Ne rukovati prije upoznavanja i razumijevanja sigurnosnih mjera predostroÃ ¾nosti. Code P210: the following is inserted after the entry GA: HR Ã uvati odvojeno od topline/iskre/otvorenog plamena/vruÃ ih povrÃ ¡ina.  Ne puÃ ¡iti. Code P211: the following is inserted after the entry GA: HR Ne prskati u otvoreni plamen ili drugi izvor paljenja. Code P220: the following is inserted after the entry GA: HR Ã uvati/skladiÃ ¡titi odvojeno od odjeÃ e/ ¦/zapaljivih materijala. Code P221: the following is inserted after the entry GA: HR Poduzeti sve mjere opreza za sprjeÃ avanje mijeÃ ¡anja sa zapaljivim ¦ Code P222: the following is inserted after the entry GA: HR SprijeÃ iti dodir sa zrakom. Code P223: the following is inserted after the entry GA: HR SprijeÃ iti svaki dodir s vodom zbog burne reakcije i moguÃ eg zapaljenja. Code P230: the following is inserted after the entry GA: HR Ã uvati navlaÃ ¾eno s ¦ Code P231: the following is inserted after the entry GA: HR Rukovati u inertnom plinu. Code P232: the following is inserted after the entry GA: HR ZaÃ ¡tititi od vlage. Code P233: the following is inserted after the entry GA: HR Ã uvati u dobro zatvorenom spremniku. Code P234: the following is inserted after the entry GA: HR Ã uvati samo u originalnom spremniku. Code P235: the following is inserted after the entry GA: HR OdrÃ ¾avati hladnim. Code P240: the following is inserted after the entry GA: HR Uzemljiti/uÃ vrstiti spremnik i opremu za prihvat kemikalije. Code P241: the following is inserted after the entry GA: HR Rabiti elektriÃ nu/ventilacijsku/rasvjetnu/ ¦/ opremu koja neÃ e izazvati eksploziju. Code P242: the following is inserted after the entry GA: HR Rabiti samo neiskreÃ i alat. Code P243: the following is inserted after the entry GA: HR Poduzeti mjere protiv pojave statiÃ kog elektriciteta. Code P244: the following is inserted after the entry GA: HR SprijeÃ iti dodir redukcijskih ventila s masti i uljem. Code P250: the following is inserted after the entry GA: HR Ne izlagati mrvljenju/udarcima/ ¦/trenju. Code P251: the following is inserted after the entry GA: HR Posuda je pod tlakom: ne buÃ ¡iti, niti paliti Ã ak niti nakon uporabe. Code P260: the following is inserted after the entry GA: HR Ne udisati praÃ ¡inu/dim/plin/maglu/pare/aerosol. Code P261: the following is inserted after the entry GA: HR Izbjegavati udisanje praÃ ¡ine/dima/plina/magle/pare/aerosola. Code P262: the following is inserted after the entry GA: HR SprijeÃ iti dodir s oÃ ima, koÃ ¾om ili odjeÃ om. Code P263: the following is inserted after the entry GA: HR Izbjegavati dodir tijekom trudnoÃ e/dojenja. Code P264: the following is inserted after the entry GA: HR Nakon uporabe temeljito oprati ¦ Code P270: the following is inserted after the entry GA: HR Pri rukovanju proizvodom ne jesti, piti niti puÃ ¡iti. Code P271: the following is inserted after the entry GA: HR Rabiti samo na otvorenom ili u dobro prozraÃ enom prostoru. Code P272: the following is inserted after the entry GA: HR ZagaÃ ena radna odjeÃ a ne smije se iznositi izvan radnog prostora. Code P273: the following is inserted after the entry GA: HR Izbjegavati ispuÃ ¡tanje u okoliÃ ¡. Code P280: the following is inserted after the entry GA: HR Nositi zaÃ ¡titne rukavice/zaÃ ¡titno odijelo/zaÃ ¡titu za oÃ i/zaÃ ¡titu za lice. Code P281: the following is inserted after the entry GA: HR Nositi propisanu osobnu zaÃ ¡titnu opremu. Code P282: the following is inserted after the entry GA: HR Nositi zaÃ ¡titne rukavice za hladnoÃ u/zaÃ ¡titu za lice/zaÃ ¡titu za oÃ i. Code P283: the following is inserted after the entry GA: HR Nositi otpornu na vatru/nezapaljivu odjeÃ u. Code P284: the following is inserted after the entry GA: HR Nositi sredstva za zaÃ ¡titu diÃ ¡nog sustava. Code P285: the following is inserted after the entry GA: HR U sluÃ aju nedovoljnog prozraÃ ivanja nositi sredstva za zaÃ ¡titu diÃ ¡nog sustava. Combined Codes P231+P232: the following is inserted after the entry GA: HR Rukovati u inertnom plinu. ZaÃ ¡tititi od vlage. Combined Codes P235+P410: the following is inserted after the entry GA: HR OdrÃ ¾avati hladnim. ZaÃ ¡tititi od sunÃ evog svjetla. (c) Table 1.3 is amended as follows: Code P301: the following is inserted after the entry GA: HR AKO SE PROGUTA: Code P302: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM: Code P303: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM (ili kosom): Code P304: the following is inserted after the entry GA: HR AKO SE UDIÃ E: Code P305: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S OÃ IMA: Code P306: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S ODJEÃ OM: Code P307: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti: Code P308: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti ili sumnje na izloÃ ¾enost: Code P309: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti ili zdravstvenih tegoba: Code P310: the following is inserted after the entry GA: HR Odmah nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Code P311: the following is inserted after the entry GA: HR Nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Code P312: the following is inserted after the entry GA: HR U sluÃ aju zdravstvenih tegoba nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Code P313: the following is inserted after the entry GA: HR ZatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Code P314: the following is inserted after the entry GA: HR U sluÃ aju zdravstvenih tegoba zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Code P315: the following is inserted after the entry GA: HR Hitno zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Code P320: the following is inserted after the entry GA: HR Hitno je potrebna posebna lijeÃ niÃ ka obrada (vidi ¦ na ovoj naljepnici). Code P321: the following is inserted after the entry GA: HR Potrebna je posebna lijeÃ niÃ ka obrada (vidi ¦ na ovoj naljepnici). Code P322: the following is inserted after the entry GA: HR Potrebne su posebne mjere (vidi ¦ na ovoj naljepnici). Code P330: the following is inserted after the entry GA: HR Isprati usta. Code P331: the following is inserted after the entry GA: HR NE izazivati povraÃ anje. Code P332: the following is inserted after the entry GA: HR U sluÃ aju nadraÃ ¾aja koÃ ¾e: Code P333: the following is inserted after the entry GA: HR U sluÃ aju nadraÃ ¾aja ili osipa na koÃ ¾i: Code P334: the following is inserted after the entry GA: HR Uroniti u hladnu vodu/omotati vlaÃ ¾nim zavojem. Code P335: the following is inserted after the entry GA: HR Izmesti zaostale Ã estice s koÃ ¾e. Code P336: the following is inserted after the entry GA: HR Zamrznute dijelove odmrznuti mlakom vodom. Ne trljati oÃ ¡teÃ eno mjesto. Code P337: the following is inserted after the entry GA: HR Ako nadraÃ ¾aj oka ne prestaje: Code P338: the following is inserted after the entry GA: HR Ukloniti kontaktne leÃ e ukoliko ih nosite i ako se one lako uklanjaju. Nastaviti ispiranje. Code P340: the following is inserted after the entry GA: HR Premjestiti unesreÃ enog na svjeÃ ¾i zrak, umiriti ga i postaviti u poloÃ ¾aj koji olakÃ ¡ava disanje. Code P341: the following is inserted after the entry GA: HR U sluÃ aju oteÃ ¾anog disanja premjestiti unesreÃ enog na svjeÃ ¾i zrak, umiriti ga i postaviti u poloÃ ¾aj koji olakÃ ¡ava disanje. Code P342: the following is inserted after the entry GA: HR Pri oteÃ ¾anom disanju: Code P350: the following is inserted after the entry GA: HR NjeÃ ¾no oprati velikom koliÃ inom sapuna i vode. Code P351: the following is inserted after the entry GA: HR Oprezno ispirati vodom nekoliko minuta. Code P352: the following is inserted after the entry GA: HR Oprati velikom koliÃ inom sapuna i vode. Code P353: the following is inserted after the entry GA: HR Isprati koÃ ¾u vodom/tuÃ ¡iranjem. Code P360: the following is inserted after the entry GA: HR Odmah isprati zagaÃ enu odjeÃ u i koÃ ¾u velikom koliÃ inom vode prije uklanjanja odjeÃ e. Code P361: the following is inserted after the entry GA: HR Odmah ukloniti/skinuti svu zagaÃ enu odjeÃ u. Code P362: the following is inserted after the entry GA: HR Skinuti zagaÃ enu odjeÃ u i oprati prije ponovne uporabe. Code P363: the following is inserted after the entry GA: HR Oprati zagaÃ enu odjeÃ u prije ponovne uporabe. Code P370: the following is inserted after the entry GA: HR U sluÃ aju poÃ ¾ara: Code P371: the following is inserted after the entry GA: HR U sluÃ aju velikog poÃ ¾ara i velikih koliÃ ina: Code P372: the following is inserted after the entry GA: HR Opasnost od eksplozije u sluÃ aju poÃ ¾ara. Code P373: the following is inserted after the entry GA: HR NE gasiti vatru kada plamen moÃ ¾e zahvatiti eksplozive. Code P374: the following is inserted after the entry GA: HR Gasiti vatru uz odgovarajuÃ i oprez s primjerene udaljenosti. Code P375: the following is inserted after the entry GA: HR Gasiti s veÃ e udaljenosti zbog opasnosti od eksplozije. Code P376: the following is inserted after the entry GA: HR Ako je sigurno, zaustaviti istjecanje. Code P377: the following is inserted after the entry GA: HR PoÃ ¾ar zbog istjecanja plina: ne gasiti ako nije moguÃ e sa sigurnoÃ ¡Ã u zaustaviti istjecanje. Code P378: the following is inserted after the entry GA: HR Za gaÃ ¡enje rabiti ¦ Code P380: the following is inserted after the entry GA: HR Evakuirati podruÃ je. Code P381: the following is inserted after the entry GA: HR Ukloniti sve izvore paljenja ukoliko je to moguÃ e sigurno uÃ initi. Code P390: the following is inserted after the entry GA: HR Apsorbirati proliveno kako bi se sprijeÃ ila materijalna Ã ¡teta. Code P391: the following is inserted after the entry GA: HR Sakupiti proliveno/rasuto. Combined Codes P301+310: the following is inserted after the entry GA: HR AKO SE PROGUTA: odmah nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Combined Codes P301+P312: the following is inserted after the entry GA: HR AKO SE PROGUTA: u sluÃ aju zdravstvenih tegoba nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Combined Codes P301+P330+P331: the following is inserted after the entry GA: HR AKO SE PROGUTA: isprati usta. NE izazivati povraÃ anje. Combined Codes P302+P334: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM: uroniti u hladnu vodu/omotati vlaÃ ¾nim zavojem. Combined Codes P302+P350: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM: njeÃ ¾no oprati velikom koliÃ inom sapuna i vode. Combined Codes P302+P352: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM: oprati velikom koliÃ inom sapuna i vode. Combined Codes P303+P361+P353: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM (ili kosom): odmah ukloniti/skinuti svu zagaÃ enu odjeÃ u. Isprati koÃ ¾u vodom/tuÃ ¡iranjem. Combined Codes P304+P340: the following is inserted after the entry GA: HR AKO SE UDIÃ E: premjestiti unesreÃ enog na svjeÃ ¾i zrak, umiriti ga i postaviti u poloÃ ¾aj koji olakÃ ¡ava disanje. Combined Codes P304+P341: the following is inserted after the entry GA: HR AKO SE UDIÃ E: u sluÃ aju oteÃ ¾anog disanja premjestiti unesreÃ enog na svjeÃ ¾i zrak, umiriti ga i postaviti u poloÃ ¾aj koji olakÃ ¡ava disanje. Combined Codes P305+P351+P338: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S OÃ IMA: oprezno ispirati vodom nekoliko minuta. Ukloniti kontaktne leÃ e ukoliko ih nosite i ako se one lako uklanjaju. Nastaviti ispiranje. Combined Codes P306+P360: the following is inserted after the entry GA: HR U SLUÃ AJU DODIRA S ODJEÃ OM: odmah isprati zagaÃ enu odjeÃ u i koÃ ¾u velikom koliÃ inom vode prije uklanjanja odjeÃ e. Combined Codes P307+P311: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti: nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Combined Codes P308+P313: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti ili sumnje na izloÃ ¾enost: zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Combined Codes P309+P311: the following is inserted after the entry GA: HR U SLUÃ AJU izloÃ ¾enosti ili zdravstvenih tegoba: nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Combined Codes P332+P313: the following is inserted after the entry GA: HR U sluÃ aju nadraÃ ¾aja koÃ ¾e: zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Combined Codes P333+P313: the following is inserted after the entry GA: HR U sluÃ aju nadraÃ ¾aja ili osipa na koÃ ¾i: zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Combined Codes P335+P334: the following is inserted after the entry GA: HR Izmesti zaostale Ã estice s koÃ ¾e. Uroniti u hladnu vodu/omotati vlaÃ ¾nim zavojem. Combined Codes P337+P313: the following is inserted after the entry GA: HR Ako nadraÃ ¾aj oka ne prestaje: zatraÃ ¾iti savjet/pomoÃ  lijeÃ nika. Combined Codes P342+P311: the following is inserted after the entry GA: HR Pri oteÃ ¾anom disanju: nazvati CENTAR ZA KONTROLU OTROVANJA ili lijeÃ nika. Combined Codes P370+P376: the following is inserted after the entry GA: HR U sluÃ aju poÃ ¾ara: ako je sigurno, zaustaviti istjecanje. Combined Codes P370+P378: the following is inserted after the entry GA: HR U sluÃ aju poÃ ¾ara: za gaÃ ¡enje rabiti ¦ Combined Codes P370+P380: the following is inserted after the entry GA: HR U sluÃ aju poÃ ¾ara: evakuirati podruÃ je. Combined Codes P370+P380+P375: the following is inserted after the entry GA: HR U sluÃ aju poÃ ¾ara: evakuirati podruÃ je. Gasiti s veÃ e udaljenosti zbog opasnosti od eksplozije. Combined Codes P371+P380+P375: the following is inserted after the entry GA: HR U sluÃ aju velikog poÃ ¾ara i velikih koliÃ ina: evakuirati podruÃ je. Gasiti s veÃ e udaljenosti zbog opasnosti od eksplozije. (d) Table 1.4 is amended as follows: Code P401: the following is inserted after the entry GA: HR SkladiÃ ¡titi ¦ Code P402: the following is inserted after the entry GA: HR SkladiÃ ¡titi na suhom mjestu. Code P403: the following is inserted after the entry GA: HR SkladiÃ ¡titi na dobro prozraÃ enom mjestu. Code P404: the following is inserted after the entry GA: HR SkladiÃ ¡titi u zatvorenom spremniku. Code P405: the following is inserted after the entry GA: HR SkladiÃ ¡titi pod kljuÃ em. Code P406: the following is inserted after the entry GA: HR SkladiÃ ¡titi u spremniku otpornom na nagrizanje/ ¦ spremniku s otpornom unutarnjom oblogom. Code P407: the following is inserted after the entry GA: HR Osigurati razmak izmeÃ u polica/paleta. Code P410: the following is inserted after the entry GA: HR ZaÃ ¡tititi od sunÃ evog svjetla. Code P411: the following is inserted after the entry GA: HR SkladiÃ ¡titi na temperaturi koja ne prelazi ¦ °C/ ¦ °F. Code P412: the following is inserted after the entry GA: HR Ne izlagati temperaturi viÃ ¡oj od 50 °C/122 °F. Code P413: the following is inserted after the entry GA: HR SkladiÃ ¡titi koliÃ ine veÃ e od ¦ kg/ ¦ lbs na temperaturi koja ne prelazi ¦ °C/ ¦ °F. Code P420: the following is inserted after the entry GA: HR SkladiÃ ¡titi odvojeno od drugih materijala. Code P422: the following is inserted after the entry GA: HR SkladiÃ ¡titi uz ove uvjete: ¦ Combined Codes P402+404: the following is inserted after the entry GA: HR SkladiÃ ¡titi na suhom mjestu. SkladiÃ ¡titi u zatvorenom spremniku. Combined Codes P403+P233: the following is inserted after the entry GA: HR SkladiÃ ¡titi na dobro prozraÃ enom mjestu. Ã uvati u dobro zatvorenom spremniku. Combined Codes P403+P235: the following is inserted after the entry GA: HR SkladiÃ ¡titi na dobro prozraÃ enom mjestu. OdrÃ ¾avati hladnim. Combined Codes P410+P403: the following is inserted after the entry GA: HR ZaÃ ¡tititi od sunÃ evog svjetla. SkladiÃ ¡titi na dobro prozraÃ enom mjestu. Combined Codes P410+P412: the following is inserted after the entry GA: HR ZaÃ ¡tititi od sunÃ evog svjetla. Ne izlagati temperaturi viÃ ¡oj od 50 °C/122 °F. Combined Codes P411+P235: the following is inserted after the entry GA: HR SkladiÃ ¡titi na temperaturi koja ne prelazi ¦ °C/ ¦ °F. OdrÃ ¾avati hladnim. (e) Table 1.5 is amended as follows: Code P501: the following is inserted after the entry GA: HR OdloÃ ¾iti sadrÃ ¾aj/spremnik u/na ¦ Code P502: the following is inserted after the entry GA: HR Pogledajte proizvoÃ aÃ a/dobavljaÃ a zatraÃ ¾iti podatke o recikliranju/preradi. C. TEXTILES AND FOOTWEAR In Annex III to Regulation (EU) No 1007/2011, the following indent is inserted after the entry in French:  : in Croatian : runska vuna  . D. CHEMICALS  REACH In Article 3(20) of Regulation (EC) No 1907/2006, points (b) and (c) are replaced by the following: (b) it was manufactured in the Community, or in the countries acceding to the European Union on 1 January 1995, on 1 May 2004, on 1 January 2007 or on 1 July 2013, but not placed on the market by the manufacturer or importer, at least once in the 15 years before the entry into force of this Regulation, provided the manufacturer or importer has documentary evidence of this; (c) it was placed on the market in the Community, or in the countries acceding to the European Union on 1 January 1995, on 1 May 2004, on 1 January 2007 or on 1 July 2013, by the manufacturer or importer before the entry into force of this Regulation and it was considered as having been notified in accordance with the first indent of Article 8(1) of Directive 67/548/EEC in the version of Article 8(1) resulting from the amendment effected by Directive 79/831/EEC, but it does not meet the definition of a polymer as set out in this Regulation, provided the manufacturer or importer has documentary evidence of this, including proof that the substance was placed on the market by any manufacturer or importer between 18 September 1981 and 31 October 1993 inclusive;. 2. FREEDOM OF MOVEMENT OF PERSONS Regulation (EC) No 883/2004 is amended as follows: (a) in Part I of Annex I, the following is inserted after the entry for FRANCE: CROATIA Temporary advances paid by Centres for Social Welfare on the basis of the obligation to provide temporary maintenance pursuant to the Family Act (OG 116/03, as amended); (b) in Part II of Annex I, the following is inserted after the entry for FRANCE: CROATIA One-off cash benefit for a newborn child under the Maternity and Parental Benefits Act (OG 85/08, as amended) One-off cash benefit for an adopted child under the Maternity and Parental Benefits Act (OG 85/08, as amended) One-off cash benefits for a newborn child or an adopted child provided by regulations on local and regional self-government pursuant to Article 59 of the Maternity and Parental Benefits Act (OG 85/08, as amended); (c) in Annex II, the following entries are inserted: (i) after the entry for BULGARIA-GERMANY: BULGARIA-CROATIA Article 35(3) of the Convention on Social Security of 14 July 2003 (recognition of periods of insurance completed until 31 December 1957 at the expense of the contracting state in which the insured person resided on 31 December 1957).; (ii) after the entry for GERMANY-FRANCE: GERMANY-CROATIA Article 41 of the Convention on Social Security of 24 November 1997 (settlement of rights acquired before 1 January 1956 under the social security scheme of the other contracting state); the application of that provision remains restricted to the persons covered by it.; (iii) after the entry for SPAIN-PORTUGAL: CROATIA-ITALY (a) The Agreement between Yugoslavia and Italy on Regulation of Mutual Obligations in Social Insurance with Reference to Paragraph 7 of Annex XIV to the Peace Treaty, concluded by exchange of notes on 5 February 1959 (reckoning of periods of insurance completed before 18 December 1954); the application remains restricted to the persons covered by that Agreement; (b) Article 44(3) of the Convention on Social Security between the Republic of Croatia and the Italian Republic of 27 June 1997, concerning ex Zone B of the Free Territory of Trieste (reckoning of periods of insurance completed before 5 October 1956); the application of that provision remains restricted to persons covered by that Convention. CROATIA-HUNGARY Article 43(6) of the Convention on Social Security of 8 February 2005 (recognition of periods of insurance completed until 29 May 1956 at the expense of the contracting state in which the insured person resided on 29 May 1956). CROATIA-AUSTRIA Article 35 of the Convention on Social Security of 16 January 1997 (reckoning of periods of insurance completed before 1 January 1956); the application of that provision remains restricted to the persons covered by it. CROATIA-SLOVENIA (a) Article 35(3) of the Agreement on Social Security of 28 April 1997 (recognition of periods with bonus under the legislation of the former common State); (b) Articles 36 and 37 of the Agreement on Social Security of 28 April 1997 (benefits acquired before 8 October 1991 remain the obligation of the contracting state that granted them; pensions granted between 8 October 1991 and 1 February 1998, the date of entry into force of the said Agreement, in respect of the periods of insurance completed in the other contracting state until 31 January 1998, are subject to recalculation).; (d) in Annex III, the following is inserted after the entry for SPAIN: CROATIA; (e) in Annex VI, the following is inserted after the entry for GREECE: CROATIA (a) Invalidity pension due to occupational injury or disease according to Article 52(5) of the Pension Insurance Act (OG 102/98, as amended). (b) Physical damage allowance according to Article 56 of the Pension Insurance Act (OG 102/98, as amended).; (f) in Part 2 of Annex VIII, the following is inserted after the entry for FRANCE: CROATIA Pensions from the compulsory insurance scheme based on the individual capitalised savings according to the Compulsory and Voluntary Pension Funds Act (OG 49/99, as amended) and the Act on Pension Insurance Companies and Payment of Pensions Based on Individual Capitalised Savings (OG 106/99, as amended), except in the cases provided by Articles 47 and 48 of the Compulsory and Voluntary Pension Funds Act (invalidity pension based on general incapacity to work and survivors pension).. 3. COMPANY LAW Regulation (EC) No 2157/2001 is amended as follows: (a) in Annex I, the following is inserted after the entry for FRANCE: CROATIA: dioniÃ ko druÃ ¡tvo; (b) in Annex II, the following is inserted after the entry for FRANCE: CROATIA: dioniÃ ko druÃ ¡tvo, druÃ ¡tvo s ograniÃ enom odgovornoÃ ¡Ã u. 4. COMPETITION POLICY In Article 1(b) of Regulation (EC) No 659/1999, point (i) is replaced by the following: (i) without prejudice to Articles 144 and 172 of the Act of Accession of Austria, Finland and Sweden, to Annex IV, point 3 and the Appendix to said Annex of the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, to Annex V, point 2 and 3(b) and the Appendix to said Annex of the Act of Accession of Bulgaria and Romania, and to Annex IV, points 2 and 3(b) and the Appendix to said Annex of the Act of Accession of Croatia, all aid which existed prior to the entry into force of the Treaty in the respective Member States, that is to say, aid schemes and individual aid which were put into effect before, and are still applicable after, the entry into force of the Treaty;. 5. AGRICULTURE (1) In the Annex to Regulation (EC) No 834/2007, the following is inserted after the entry for GA: HR : ekoloÃ ¡ki.; (2) Annex XIa to Regulation (EC) No 1234/2007 is amended as follows: (a) in the table in point III.2(A) on the sales description for the meat of bovine animals in category V aged 8 months or less, the following is inserted after the entry for France: Croatia teletina; (b) in the table in point III.2(B) on the sales description for the meat of bovine animals in category Z aged more than 8 months but not more than 12 months, the following is inserted after the entry for France: Croatia mlada junetina. (3) In Article 10a of Regulation (EC) No 73/2009, paragraphs 3 and 4 are replaced by the following: 3. Paragraphs 1 and 2 shall not apply to direct payments granted to farmers in Bulgaria, Croatia, Romania and in the French overseas departments, in the Azores and Madeira, in the Canary Islands and in the Aegean Islands. 4. By way of derogation from paragraph 1, the reduction referred to in that paragraph shall be set at 0 % for new Member States other than Bulgaria, Croatia and Romania.. (4) Regulation (EC) No 1217/2009 is amended as follows: (a) the following sentence is added to Article 6(1): Croatia shall set up a National Committee by the end of the sixth month following the date of accession at the latest.; (b) the following is added to Annex I, after the entry for France: Croatia 1. Kontinentalna Hrvatska 2. Jadranska Hrvatska However, Croatia may constitute a single division for the three years following accession.. 6. FOOD SAFETY, VETERINARY AND PHYTOSANITARY POLICY A. FOOD SAFETY LEGISLATION 1. Section I of Annex II to Regulation (EC) No 853/2004 is amended as follows: (a) the second subparagraph of point B.6 is replaced by the following: In the case of Member States, however, these codes are BE, BG, CZ, DK, DE, EE, GR, ES, FR, HR, IE, IT, CY, LV, LT, LU, HU, MT, NL, AT, PL, PT, SI, SK, FI, RO, SE and UK.; (b) the first subparagraph of point B.8 is replaced by the following: When applied in an establishment located within the Community, the mark must be oval in shape and include the abbreviation CE, EC, EF, EG, EK, EO, EY, ES, EÃ , EK, EB, EZ or WE.. 2. Section I, Chapter III of Annex I to Regulation (EC) No 854/2004 is amended as follows: (a) in point 3(a), the second subparagraph is replaced by the following: In the case of Member States, however, these codes are BE, BG, CZ, DK, DE, EE, GR, ES, FR, HR, IE, IT, CY, LV, LT, LU, HU, MT, NL, AT, PL, PT, SI, SK, FI, RO, SE and UK.; (b) in point 3(c), the first subparagraph is replaced by the following: When applied in an establishment located within the Community, the mark must be oval in shape and include the abbreviation CE, EC, EF, EG, EK, EO, EY, ES, EÃ , EK, EB, EZ or WE.. 3. Annex I to Regulation (EC) No 882/2004 is replaced by the following: ANNEX I TERRITORIES REFERRED TO IN ARTICLE 2(15) 1. The territory of the Kingdom of Belgium 2. The territory of the Republic of Bulgaria 3. The territory of the Czech Republic 4. The territory of the Kingdom of Denmark with the exception of the Faeroe Islands and Greenland 5. The territory of the Federal Republic of Germany 6. The territory of the Republic of Estonia 7. The territory of Ireland 8. The territory of the Hellenic Republic 9. The territory of the Kingdom of Spain with the exception of Ceuta and Melilla 10. The territory of the French Republic 11. The territory of the Republic of Croatia 12. The territory of the Italian Republic 13. The territory of the Republic of Cyprus 14. The territory of the Republic of Latvia 15. The territory of the Republic of Lithuania 16. The territory of the Grand Duchy of Luxembourg 17. The territory of Hungary 18. The territory of Malta 19. The territory of the Kingdom of the Netherlands in Europe 20. The territory of the Republic of Austria 21. The territory of the Republic of Poland 22. The territory of the Portuguese Republic 23. The territory of Romania 24. The territory of the Republic of Slovenia 25. The territory of the Slovak Republic 26. The territory of the Republic of Finland 27. The territory of the Kingdom of Sweden 28. The territory of the United Kingdom of Great Britain and Northern Ireland.. B. VETERINARY LEGISLATION 1. Regulation (EC) No 1760/2000 is amended as follows: (a) in Article 4(1) first subparagraph, the following sentence is added after the third sentence: All animals on a holding in Croatia born by the date of accession or intended for intra-Community trade after that date shall be identified by an ear tag approved by the competent authority, applied to each ear.; (b) in Article 4(2), the following subparagraph is added after the fifth subparagraph: No animal born in Croatia after the date of accession may be moved from a holding unless it is identified in accordance with this Article.; (c) in Article 6(1), the following subparagraph is added after the third subparagraph: The competent authority in Croatia shall, as of the date of accession, for each animal which has to be identified in accordance with Article 4, issue a passport within 14 days of the notification of its birth, or, in the case of animals imported from third countries, within 14 days of the notification of its re-identification by the Member State concerned in accordance with Article 4(3).; (d) in Article 20, the following sentence is added: Croatia shall do so no later than three months after the date of accession.. 2. In Chapter A, point 3 of Annex X to Regulation (EC) No 999/2001, the following is inserted in the list after the entry for France: Croatia : Hrvatski veterinarski institut Savska cesta 143 10 000 Zagreb. 3. In Part B, Section 2 of Annex II to Regulation (EC) No 998/2003, the following entry is deleted: HR Croatia. 4. In Article 5(7) of Regulation (EC) No 2160/2003, the following subparagraph is added: For Croatia, where the date of submission of the national control programmes for other Member States has already passed, the date of submission shall be the date of accession.. 5. Regulation (EC) No 21/2004 is amended as follows: (a) in Article 4(1) and (4), Article 6(1), Article 7(3) and Article 8(1) the words or for Bulgaria and Romania the date of accession is replaced by the words or for Bulgaria, Romania and Croatia the respective date of accession; (b) in Article 8(5) the following is added after 1 January 2008: or for Croatia the date of accession,; (c) in Article 9(3) the following is added after 31 December 2009: or for Croatia the date of accession,; (d) the Annex is amended as follows: (i) in footnote (1) in Part A and Part B, the following is inserted after the entry for Bulgaria: Croatia HR 191; (ii) in point 1 of Part B, the following is added after 9 July 2005: or for Croatia the date of accession,; (iii) in point 2 of Part C, the following is added after 1 January 2011: or for Croatia the date of accession,. 6. in Article 27 of Decision 2009/470/EC the following paragraph is added: 12. For the programmes to be implemented by Croatia during 2013 the dates of 30 April mentioned in paragraph 2, of 15 September mentioned in paragraph 4 and 30 November mentioned in paragraph 5 are not applicable.. C. PHYTOSANITARY LEGISLATION 1. In Annex I to Decision 2003/17/EC, the entry for Croatia is deleted. 2. Annex to Decision 2005/834/EC is amended as follows: (a) the entry for Croatia (HR) is deleted; (b) in the footnote (*), the following words are deleted: HR  Croatia,. 3. Decision 2006/545/EC is repealed. 4. Annex I to Decision 2008/971/EC is amended as follows: (a) the entry for Croatia (HR) is deleted; (b) in the footnote (*), the following words are deleted: HR  Croatia,. 7. TRANSPORT POLICY A. INLAND TRANSPORT Annex II to Regulation (EEC) No 1108/70 is amended as follows: (a) under the heading A.1. RAIL  Main networks, the following is added: Republic of Croatia HÃ ½ Infrastruktura d.o.o.; (b) under the heading B. ROAD the following is added: Republic of Croatia 1. Autoceste 2. DrÃ ¾avne ceste 3. Ã ½upanijske ceste 4. Lokalne ceste. B. ROAD TRANSPORT 1. Regulation (EEC) No 3821/85 is amended as follows: (a) Part IV (1) of Annex IB is amended as follows: (i) the third subparagraph is replaced by the following: the same words in the other official languages of the Community, printed to form the background of the card: BG Ã Ã Ã Ã ¢Ã  Ã Ã  Ã Ã Ã Ã Ã §Ã  Ã Ã Ã Ã ¢Ã Ã Ã Ã Ã  Ã Ã Ã Ã ¢Ã  Ã Ã Ã Ã ¢Ã Ã Ã  Ã Ã Ã Ã ¢Ã Ã  Ã Ã Ã Ã ¡Ã ¢Ã Ã ÃÃ Ã Ã Ã Ã Ã ¢Ã  Ã Ã  Ã Ã Ã Ã Ã Ã Ã Ã Ã §Ã  ES TARJETA DEL CONDUCTOR TARJETA DE CONTROL TARJETA DEL CENTRO DE ENSAYO TARJETA DE LA EMPRESA CS KARTA Ã IDIÃ E KONTROLNÃ  KARTA KARTA DÃ LNY KARTA PODNIKU DA FÃRERKORT KONTROLKORT VÃ RKSTEDSKORT VIRKSOMHEDSKORT DE FAHRERKARTE KONTROLLKARTE WERKSTATTKARTE UNTERNEHMENSKARTE ET AUTOJUHI KAART KONTROLLIJA KAART TÃ Ã KOJA KAART TÃ Ã ANDJA KAART EL Ã Ã Ã ¡Ã ¤Ã  Ã Ã Ã Ã Ã Ã ¥ Ã Ã Ã ¡Ã ¤Ã  Ã Ã Ã Ã Ã §Ã Ã ¥ Ã Ã Ã ¡Ã ¤Ã  Ã Ã Ã Ã ¤Ã ¡Ã Ã ¥ Ã Ã Ã ÃÃ Ã ©Ã  Ã Ã Ã ¡Ã ¤Ã  Ã Ã ÃÃ §Ã ÃÃ ¡Ã Ã £Ã Ã £ EN DRIVER CARD CONTROL CARD WORKSHOP CARD COMPANY CARD FR CARTE DE CONDUCTEUR CARTE DE CONTROLEUR CARTE DATELIER CARTE DENTREPRISE HR KARTICA VOZAÃ A NADZORNA KARTICA KARTICA RADIONICE KARTICA PRIJEVOZNIKA GA CÃ RTA TIOMÃ NAÃ  CÃ RTA STIÃ RTHA CÃ RTA CEARDLAINNE CÃ RTA COMHLACHTA IT CARTA DEL CONDUCENTE CARTA DI CONTROLLO CARTA DELLOFFICINA CARTA DELL AZIENDA LV VADÃ ªTÃJA KARTE KONTROLKARTE DARBNÃ ªCAS KARTE UZÃ Ã MUMA KARTE LT VAIRUOTOJO KORTELÃ  KONTROLÃ S KORTELÃ  DIRBTUVÃ S KORTELÃ  Ã ®MONÃ S KORTELÃ  HU GÃ PJÃ RMÃ °VEZETÃ I KÃ RTYA ELLENÃ RI KÃ RTYA MÃ °HELYKÃ RTYA Ã ZEMBENTARTÃ I KÃ RTYA MT KARTA TAS-SEWWIEQ KARTA TAL-KONTROLL KARTA TAL-ISTAZZJON TAT-TESTIJIET KARTA TAL-KUMPANNIJA NL BESTUURDERS KAART CONTROLEKAART WERKPLAATSKAART BEDRIJFSKAART PL KARTA KIEROWCY KARTA KONTROLNA KARTA WARSZTATOWA KARTA PRZEDSIÃBIORSTWA PT CARTÃ O DE CONDUTOR CARTÃ O DE CONTROLO CARTÃ O DO CENTRO DE ENSAIO CARTÃ O DE EMPRESA RO CARTELA CONDUCÃ TORULUI AUTO CARTELA DE CONTROL CARTELA AGENTULUI ECONOMIC AUTORIZAT CARTELA OPERATORULUI DE TRANSPORT SK KARTA VODIÃ A KONTROLNÃ  KARTA DIELENSKÃ  KARTA PODNIKOVÃ  KARTA SL VOZNIKOVA KARTICA KONTROLNA KARTICA KARTICA PREIZKUÃ EVALIÃ Ã A KARTICA PODJETJA FI KULJETTAJAKORTTI VALVONTAKORTTI KORJAAMOKORTTI YRITYSKORTTI SV FÃ RARKORT KONTROLLKORT VERKSTADSKORT FÃ RETAGSKORT (ii) the fifth subparagraph is replaced by the following: the distinguishing sign of the Member State issuing the card, printed in negative in a blue rectangle and encircled by 12 yellow stars; the distinguishing signs shall be as follows: B : Belgium BG : Bulgaria CZ : The Czech Republic DK : Denmark D : Germany EST : Estonia GR : Greece E : Spain F : France HR : Croatia IRL : Ireland I : Italy CY : Cyprus LV : Latvia LT : Lithuania L : Luxembourg H : Hungary M : Malta NL : The Netherlands A : Austria PL : Poland P : Portugal RO : Romania SLO : Slovenia SK : Slovakia FIN : Finland S : Sweden UK : The United Kingdom. (b) in Annex II, Section I, point 1, the following is inserted after the entry for France: Croatia 25,. 2. In Annex III to Regulation (EC) No 1071/2009, footnote (1) is replaced by: (1) The distinguishing signs of the Member States are: (B) Belgium, (BG) Bulgaria, (CZ) Czech Republic, (DK) Denmark, (D) Germany, (EST) Estonia, (IRL) Ireland, (GR) Greece, (E) Spain, (F) France, (HR) Croatia, (I) Italy, (CY) Cyprus, (LV) Latvia, (LT) Lithuania, (L) Luxembourg, (H) Hungary, (M) Malta, (NL) Netherlands, (A) Austria, (PL) Poland, (P) Portugal, (RO) Romania, (SLO) Slovenia, (SK) Slovakia, (FIN) Finland, (S) Sweden, (UK) United Kingdom.. 3. Regulation (EC) No 1072/2009 is amended as follows: (a) in Annex II, footnote (1) is replaced by: (1) The distinguishing signs of the Member States are: (B) Belgium, (BG) Bulgaria, (CZ) Czech Republic, (DK) Denmark, (D) Germany, (EST) Estonia, (IRL) Ireland, (GR) Greece, (E) Spain, (F) France, (HR) Croatia, (I) Italy, (CY) Cyprus, (LV) Latvia, (LT) Lithuania, (L) Luxembourg, (H) Hungary, (M) Malta, (NL) Netherlands, (A) Austria, (PL) Poland, (P) Portugal, (RO) Romania, (SLO) Slovenia, (SK) Slovakia, (FIN) Finland, (S) Sweden, (UK) United Kingdom.; (b) in Annex III, footnote (1) is replaced by: (1) The distinguishing signs of the Member States are: (B) Belgium, (BG) Bulgaria, (CZ) Czech Republic, (DK) Denmark, (D) Germany, (EST) Estonia, (IRL) Ireland, (GR) Greece, (E) Spain, (F) France, (HR) Croatia, (I) Italy, (CY) Cyprus, (LV) Latvia, (LT) Lithuania, (L) Luxembourg, (H) Hungary, (M) Malta, (NL) Netherlands, (A) Austria, (PL) Poland, (P) Portugal, (RO) Romania, (SLO) Slovenia, (SK) Slovakia, (FIN) Finland, (S) Sweden, (UK) United Kingdom.. 4. In Annex II to Regulation (EC) No 1073/2009, footnote (1) is replaced by: (1) The distinguishing signs of the Member States are: (B) Belgium, (BG) Bulgaria, (CZ) Czech Republic, (DK) Denmark, (D) Germany, (EST) Estonia, (IRL) Ireland, (GR) Greece, (E) Spain, (F) France, (HR) Croatia, (I) Italy, (CY) Cyprus, (LV) Latvia, (LT) Lithuania, (L) Luxembourg, (H) Hungary, (M) Malta, (NL) Netherlands, (A) Austria, (PL) Poland, (P) Portugal, (RO) Romania, (SLO) Slovenia, (SK) Slovakia, (FIN) Finland, (S) Sweden, (UK) United Kingdom.. C. TRANSPORT BY RAIL In Article 3(1) of Regulation (EEC) No 1192/69, the following indent is added:  HÃ ½ Infrastruktura d.o.o., HÃ ½ PutniÃ ki prijevoz d.o.o., HÃ ½ Cargo d.o.o.. D. MARITIME TRANSPORT 1. In Article 2(2) of Decision 2012/22/EU, point 2 is replaced by the following: 2. The current Members of the European Union are the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.. 2. In Article 2(3) of Decision 2012/23/EU, point 1 is replaced by the following: 1. Judgments on matters covered by the Athens Protocol of 2002 to the Athens Convention relating to the Carriage of Passengers and their Luggage by Sea, 1974, when given by a court of the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden or the United Kingdom of Great Britain and Northern Ireland, shall be recognised and enforced in a Member State of the European Union in accordance with the relevant rules of the European Union on the subject.. 8. ENERGY 1. Decision No 1364/2006/EC is amended as follows: (a) Annex II section Electricity Networks is amended as follows: (i) in subsection 2 Developing the electricity connections between the Member States where needed for the functioning of the internal market and in order to ensure the reliability and dependability of the operation of electricity networks:, the following is inserted after the entry Hungary  Austria: Hungary  Croatia; (ii) in subsection 4 Developing electricity connections with non-Member States, and more particularly with the candidate countries, thus contributing towards interoperability, the operational reliability and dependability of the electricity grids or the supply of electricity within the European Community:, the entry Hungary  Croatia is deleted; (b) Annex III, Section Electricity Networks is amended as follows: (i) the following is inserted after the entry 3.85. New wind energy connections in Malta (MT): 3.86. PÃ ©cs (HU)  Ernestinovo (HR); (ii) the entries 4.7. Ernestinovo (Croatia) substation and connecting lines and 4.31 PÃ ©cs (HU)  Ernestinovo (HR) are deleted. 2. Annex to Decision 2008/114/EC, Euratom is amended as follows: (a) Article 9(1) is replaced by the following: 1. The capital of the Agency shall be EUR 5 856 000.; (b) the following is inserted in the table in Article 9(2) after the entry for France: Croatia EUR 32 000 (c) the following is inserted in the list of Article 11(1) after the entry for France: Croatia 2 members 9. TAXATION 1. In Article 3 of Regulation (EU) No 904/2010, the following paragraph is inserted after the second paragraph: Croatia shall inform the Commission by 1 July 2013 of its competent authority for the purposes of this Regulation and of the subsequent changes as mentioned in the second paragraph.. 2. In Article 3(1) of Regulation (EU) No 389/2012, the following sentence is added: Croatia shall inform the Commission by 1 July 2013 of its competent authority.. 10. STATISTICS 1. In Annex I to Regulation (EEC) No 2658/87, in the table of Chapter 98, the following is inserted after the entry for France: Croatia Ministarstvo financija Carinska uprava Alexandera von Humboldta 4a 10 000 Zagreb DrÃ ¾avni zavod za statistiku Ilica 3 10 000 Zagreb 2. Annex B to Regulation (EC) No 2223/96 is amended as follows: (a) in point 6(a) of Section Data transmission, the following indent is added:  2000 (2000 Q1 for quarterly data) onwards for Croatia;; (b) in Section Derogations by Member State, the following is inserted after the entry for France: 9a. CROATIA 9a.1 Derogations for tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 All variables/items Backward data before 1995 Before 1995 Not to be transmitted 2 All variables/items Years 1995-2001 1995-2001 Not to be transmitted 2 All variables/items except K.2 Years 2002-2009 2002-2009 2012 3 All variables/items Backward data before 1999 1995-1999 Not to be transmitted 3 All variables except P.1, P.2, B.1g and D.1 Years 2000-2012 2000-2012 2014 6 All variables Years 1995-2001 1995-2001 Not to be transmitted 7 All variables Years 1995-2000 1995-2000 Not to be transmitted 8 All variables/items -annual Years 1995-2001 1995-2001 Not to be transmitted 8 All variables/items (excluding breakdown of S.2) except K.2 Years 2002-2009 2002-2009 2012 9 All variables/items Years 1995-2001 1995-2001 Not to be transmitted Years 2002-2009 2002-2009 2012 10 All variables/items Years 1995-1999 1995-1999 Not to be transmitted 11 All variables Years 1995-2001 1995-2001 Not to be transmitted 11 All variables except K.2 Years 2002-2009 2002-2009 2012 12 All variables Years 1995-1999 1995-1999 Not to be transmitted 13 All variables/items Years 1995-2009 1995-2009 Not to be transmitted Years 2010-2011 2010-2011 2015 15 All variables/items, current prices Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2015 15 All variables/items, constant prices Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2015 16 All variables/items, current prices Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2014 16 All variables/items, constant prices Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2015 17 All variables/items Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2016 18 All variables/items Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2016 19 All variables/items Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2016 22 All variables/items Years 1995-2004 1995-2004 Not to be transmitted Years 2005-2009 2005-2009 2016 26 All variables/items Years 2000-2012 2000-2012 2017 Years 1995-1999 1995-1999 Not to be transmitted 9a.2 Derogations for single variables/items in the tables Table No Variable/item Derogation Period covered by the derogation First transmission in 1 Acquisitions less disposals of non-financial non-produced assets (K.2)  annual Years 1995-2010 1995-2010 2012 1 Acquisitions less disposals of valuables  annual Years 1995-2009 1995-2009 Not to be transmitted Years 2010-2014 2010-2014 2015 1 Adjustment for the change in net equity of households in pension funds reserves (D.8)  annual Years 2002-2009 2002-2009 2012 1 Capital transfer receivable and payable from/to the rest of the world (D.9)  annual Years 2002-2009 2002-2009 2012 1 Exports and Imports, geographical breakdown  annual Years 2010-2011 2010-2011 2012 1 Gross fixed capital formation by assets  annual Years 1995-2012 1995-2012 2014 1 Households final consumption expenditure; breakdown by durability  annual Years 1995-2014 1995-2014 2015 1 Net lending/net borrowing (B.9)  annual Years 1995-2009 1995-2009 2012 1 Saving, net (B.8n)  annual Years 1995-2009 1995-2009 2012 1 Split between taxes on products (D.21) and subsidies on products (D.31)  annual Years 1995-2008 1995-2008 2012 1 Compensation of employees (D.1) by industry  annual Years 1995-2008 1995-2008 2012 1 Gross wages and salaries (D.11) by industry  annual Years 1995-2008 1995-2008 2012 1 Acquisitions less disposals of non-financial non-produced assets (K.2)  quarterly Years 2000-2011 2000-2011 Not to be transmitted 1 Acquisitions less disposals of valuables  quarterly Years 2000-2011 2000-2011 Not to be transmitted Years 2012-2014 2012-2014 2015 1 Actual individual consumption  quarterly Years 2000-2011 2000-2011 Not to be transmitted Years 2012-2014 2012-2014 2015 1 Adjustment for the change in net equity of households in pension funds reserves (D.8)  quarterly Years 2000-2011 2000-2011 Not to be transmitted 1 Capital transfer receivable and payable from/to the rest of the world (D.9)  quarterly Years 2000-2011 2000-2011 Not to be transmitted 1 Exports of goods  quarterly Years 2000-2012 2000-2012 2013 1 Exports of services  quarterly Years 2000-2012 2000-2012 2013 1 General Government - individual and collective consumption  quarterly Years 2000-2011 2000-2011 Not to be transmitted Years 2012-2014 2012-2014 2015 1 Gross fixed capital formation by assets  quarterly Years 2000-2011 2000-2011 Not to be transmitted Years 2012-2014 2012-2014 2015 1 Households final consumption expenditure; breakdown by durability  quarterly Years 2000-2011 2000-2011 Not to be transmitted Years 2012-2014 2012-2014 2015 1 Imports of goods  quarterly Years 2000-2012 2000-2012 2013 1 Imports of services  quarterly Years 2000-2012 2000-2012 2013 1 Net lending/net borrowing (B.9)  quarterly Years 2000-2011 2000-2011 Not to be transmitted 1 Saving, net (B.8n)  quarterly Years 2000-2011 2000-2011 Not to be transmitted 1 Compensation of employees (D.1) by industry  quarterly Years 2000-2008 2000-2008 2012 1 Gross wages and salaries (D.11) by industry  quarterly Years 2000-2008 2000-2008 2012 2 Acquisitions less disposals for non-financial non-produced assets (K.2) Years 2002-2013 2002-2013 2015 3 P.1, P.2, B.1g and D.1 Years 2000-2008 2000-2008 2012 3 Gross fixed capital formation breakdown by industry  annual Years 1995-1999 1995-1999 Not to be transmitted Years 2000-2012 2000-2012 2014 3 Split between office machinery (AN.111321) and radio, TV and communication (AN.111322) Years 1995-2012 1995-2012 Not to be transmitted 6 Other changes in volume, consolidated and non-consolidated, all items Years 2002-2009 2002-2009 Not to be transmitted Year 2010 T + 21 months Year 2011 T + 18 months Year 2012 T + 9 months 6 Revaluation of financial instruments, consolidated and non-consolidated, all items Years 2002-2009 2002-2009 Not to be transmitted Year 2010 T + 21 months Year 2011 T + 18 months Year 2012 T + 9 months 8 Acquisitions less disposals for non-financial non-produced assets (K.2)  annual Years 2002-2013 2002-2013 2015 10 Compensation of employees Years 2000-2008 2000-2008 2014 10 Employees Years 2000-2012 2000-2012 2014 10 Employment in thousands of hours worked Years 2000-2012 2000-2012 2014 10 Total Years 2000-2012 2000-2012 2014 11 Acquisitions less disposals for non-financial non-produced assets (K.2) Years 1995-2001 1995-2001 Not to be submitted Years 2002-2013 2002-2013 2015 20 Fixed assets: breakdown AN_F6+ Years 1995-1999 1995-1999 Not to be transmitted Years 2000-2012 2000-2012 2015 20 Split between office machinery (AN.111321) and radio, TV and communication (AN.111322) Years 2001-2012 2001-2012 Not to be transmitted 3. Regulation (EC) No 1221/2002 is amended as follows: (a) in Article 5(2), the following sentence is added at the first subparagraph: For the Republic of Croatia, the first transmission of quarterly data shall relate to data starting with the first quarter of 2012. The Republic of Croatia shall deliver these data no later than by the end of the first quarter following the date of accession.; (b) in Article 6(1), the following sentence is added at the first subparagraph: The Republic of Croatia shall deliver to the Commission (Eurostat) quarterly back data for the categories referred to in Article 3, starting from the first quarter of 2002.; (c) in Article 6(2), the following sentence is added at the first subparagraph: The Republic of Croatia shall transmit to the Commission (Eurostat) quarterly data relating to the first quarter of 2002 until the fourth quarter of 2011 no later than end December 2015.. 4. In Annex I to Regulation (EC) No 437/2003, Section CODES, 1. Reporting country, the following is inserted after the entry for France: Croatia LD. 5. Regulation (EC) No 1059/2003 is amended as follows: (a) in Annex I, the following is inserted after the entry for France: HRVATSKA Code NUTS 1 NUTS 2 NUTS 3 HR0 HRVATSKA HR03 Jadranska Hrvatska HR031 Primorsko-goranska Ã ¾upanija HR032 LiÃ ko-senjska Ã ¾upanija HR033 Zadarska Ã ¾upanija HR034 Ã ibensko-kninska Ã ¾upanija HR035 Splitsko-dalmatinska Ã ¾upanija HR036 Istarska Ã ¾upanija HR037 DubrovaÃ ko-neretvanska Ã ¾upanija HR04 Kontinentalna Hrvatska HR041 Grad Zagreb HR042 ZagrebaÃ ka Ã ¾upanija HR043 Krapinsko-zagorska Ã ¾upanija HR044 VaraÃ ¾dinska Ã ¾upanija HR045 KoprivniÃ ko-kriÃ ¾evaÃ ka Ã ¾upanija HR046 MeÃ imurska Ã ¾upanija HR047 Bjelovarsko-bilogorska Ã ¾upanija HR048 VirovitiÃ ko-podravska Ã ¾upanija HR049 PoÃ ¾eÃ ¡ko-slavonska Ã ¾upanija HR04A Brodsko-posavska Ã ¾upanija HR04B OsjeÃ ko-baranjska Ã ¾upanija HR04C Vukovarsko-srijemska Ã ¾upanija HR04D KarlovaÃ ka Ã ¾upanija HR04E SisaÃ ko-moslavaÃ ka Ã ¾upanija HRZ EXTRA-REGIO NUTS 1 HRZZ Extra-Regio NUTS 2 HRZZZ Extra-Regio NUTS 3 (b) in Annex II, the following is inserted in the list of existing administrative units at NUTS level 3 after the entry for France: for Croatia Ã ½upanije ,; (c) in Annex III, the following is inserted after the entry for France: for Croatia Gradovi i opÃ ine ,. 6. In Annex II to Regulation (EC) No 1177/2003, the table is amended as follows: (a) the following is inserted after the row for France: Croatia 4 250 3 250 9 250 7 000 (b) the row for Total for EU Member States is replaced by: Total for EU Member States 135 000 101 500 282 150 210 850 (c) the row for Total including Iceland and Norway is replaced by: Total including Iceland and Norway 141 000 105 950 292 150 218 300 7. Regulation (EC) No 501/2004 is amended as follows: (a) in Article 6, the following paragraph is added: 5. For the Republic of Croatia, the first transmission of quarterly data as referred to in Articles 3, 4 and 5 shall relate to data starting with the first quarter of 2012. The Republic of Croatia shall deliver these data no later than by the end of the first quarter following the date of accession.; (b) in Article 7(1), the following subparagraph is added: The Republic of Croatia shall transmit to the Commission (Eurostat) back data relating to all quarterly variables and items as referred to in Article 6 for the years 2002-2011 no later than end December 2015.. 8. Regulation (EC) No 1222/2004 is amended as follows: (a) in Article 2(2), the following subparagraph is added: For the Republic of Croatia, the first transmission of the data on the quarterly government debt shall relate to data starting with the first quarter of 2012 and shall take place by the end of the first quarter following the date of accession.; (b) in Article 3, the following paragraph is added: The Republic of Croatia shall transmit back-data from the first quarter of 2002 until the fourth quarter of 2011 by the end of December 2015.. 9. In Article 2(5) of Regulation (EC) No 1161/2005, the following subparagraph is added: For the Republic of Croatia, the first transmission of quarterly data shall relate to data for the third quarter of 2014. The Republic of Croatia shall deliver these data by 29 December 2015 at the latest. This first transmission shall include back data for the periods from the first quarter of 2012.. 10. In Annex II to Regulation (EC) No 1921/2006, the following is inserted after the entry for France: Croatia HRV. 11. Annex III to Regulation (EC) No 716/2007 is amended as follows: (a) at Level 2-OUT, the following is deleted from the table: HR Croatia; (b) at Level 2-IN, the following is inserted after the entry for France: HR Croatia; (c) at Level 3, the following is inserted after the word Croatia: (*). 12. In Article 8(3) of Regulation (EC) No 295/2008, point (c) is replaced by the following: (c) Bulgaria, Czech Republic, Estonia, Croatia, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, Romania, Slovenia and Slovakia: CETO-flagged data may be sent for NACE Rev. 2 group and class level and for the size class breakdown at NACE Rev. 2 group level. No more than 25 % of the cells at group level may be marked. 13. In Section A point (c) of Annex VI to Regulation (EC) No 216/2009, the following is inserted after the entry for Greece: Croatia : HRV. 14. Regulation (EC) No 217/2009 is amended as follows: (a) in Annex V, in the notes at (B), point (e), the following is inserted after the entry for Greece: Croatia HRV; (b) in Section A point (b) of Annex VI, the following is inserted after the entry for Greece: Croatia HRV. 15. In Section A point (c) of Annex V to Regulation (EC) No 218/2009, the following is inserted after the entry for Greece: Croatia HRV. 16. Annex II to Regulation (EU) No 1337/2011 is amended as follows: (a) footnote (a) to Table 1 is replaced by: (a) Member States concerned with regional breakdown: BG, CZ, DE, IT, EL, ES, FR, HR, HU, AT, PT, RO, SI and SK.; (b) footnote (a) to Table 4, is replaced by: (a) Member States concerned with regional breakdown: BG, CZ, DE, IT, EL, ES, FR, HR, HU, AT, PT, RO, SI and SK.. 17. Annex VII to Regulation (EU) No 70/2012 is amended as follows: (a) in paragraph 2 in TABLE OF COUNTRY CODES point (a) Member States (corresponding to NUTS 2-alpha country codes), the following is inserted after the entry France FR: Croatia HR; (b) in paragraph 2 TABLE OF COUNTRY CODES point (b) Other countries (ISO 3166 2-alpha codes), the entry for Croatia is deleted. 11. TRANS-EUROPEAN NETWORKS TRANS-EUROPEAN TRANSPORT NETWORK Annex I to Decision No 661/2010/EU is amended as follows: (a) Section 2 Road network is amended as follows: (i) the following is added Croatia; (ii) map 2.0 is replaced by the following: (iii) the following map is added: (b) Section 3 Rail network is amended as follows: (i) the following is added Croatia; (ii) map 3.0 is replaced by the following: (iii) the following map is added: (c) Section 4 Inland waterway network and inland ports is amended as follows: (i) the following is added Croatia; (ii) map 4.0 is replaced by the following: (iii) the following map is added: (d) Section 5 Seaports is amended as follows: (i) the following is added Croatia; (ii) map 5.0 is replaced by the following: (iii) the following map is added: (e) Section 6 Airports is amended as follows: (i) the following is added Croatia; (ii) map 6.0 is replaced by the following: (iii) the following map is added: (f) in Section 7 Combined transport network, map 7.1-A is replaced by the following: 12. JUDICIARY AND FUNDAMENTAL RIGHTS EU CITIZENS RIGHTS 1. Decision 96/409/CFSP is amended as follows: (a) Annex I is amended as follows: (i) the following shall be added after the words ANEXA I:  PRILOG I; (ii) the following shall be added after the words UNIUNEA EUROPEANÃ : EUROPSKA UNIJA; (iii) the following shall be added after the words DOCUMENT DE CÃ LÃ TORIE PROVIZORIU: , Ã ½URNA PUTNA ISPRAVA; (iv) the following shall be added after the words GLOSAR: /KAZALO. (v) the following shall be added after the words (13) Ãtampila autoritÃ Ã ii emitente: (1) Prezime (2) Ime(na) (3) Datum roÃ enja (4) Mjesto roÃ enja (5) Visina (6) DrÃ ¾avljanstvo (7) VlastoruÃ ni potpis (8) Za jedno putovanje u  preko (9) Vrijedi do (10) Datum izdavanja (11) Registarski broj (12) Potpis sluÃ ¾bene osobe (13) PeÃ at nadleÃ ¾nog tijela; (b) in Annex III, paragraph 3, the list appearing after the words as follows is replaced by the following: Belgium = B  [OOOOO] Bulgaria = BG  [OOOOO] Czech Republic = CZ  [OOOOO] Denmark = DK  [OOOOO] Germany = D  [OOOOO] Estonia = EE  [OOOOO] Greece = GR  [OOOOO] Spain = E  [OOOOO] France = F  [OOOOO] Croatia = HR  [OOOOO] Ireland = IRL  [OOOOO] Italy = I  [OOOOO] Cyprus = CY  [OOOOO] Latvia = LV  [OOOOO] Lithuania = LT  [OOOOO] Luxembourg = L  [OOOOO] Hungary = HU  [OOOOO] Malta = MT  [OOOOO] Netherlands = NL  [OOOOO] Austria = A  [OOOOO] Poland = PL  [OOOOO] Portugal = P  [OOOOO] Romania = RO  [OOOOO] Slovenia = SI  [OOOOO] Slovakia = SK  [OOOOO] Finland = FIN  [OOOOO] Sweden = S  [OOOOO] United Kingdom = UK  [OOOOO] 2. Regulation (EU) No 211/2011 is amended as follows: (a) Annex I is replaced by the following: ANNEX I MINIMUM NUMBER OF SIGNATORIES PER MEMBER STATE Belgium 16 500 Bulgaria 13 500 Czech Republic 16 500 Denmark 9 750 Germany 74 250 Estonia 4 500 Ireland 9 000 Greece 16 500 Spain 40 500 France 55 500 Croatia 9 000 Italy 54 750 Cyprus 4 500 Latvia 6 750 Lithuania 9 000 Luxembourg 4 500 Hungary 16 500 Malta 4 500 Netherlands 19 500 Austria 14 250 Poland 38 250 Portugal 16 500 Romania 24 750 Slovenia 6 000 Slovakia 9 750 Finland 9 750 Sweden 15 000 United Kingdom 54 750 (b) in Annex III, Part B is replaced by the following: STATEMENT OF SUPPORT FORM  PART B (for Member States which require the provision of a personal identification number/personal identification document number) (c) in Annex III, the following is inserted in point 2 of Part C List of Member States which require the provision of one of the personal identification numbers/personal identification document numbers, as specified below, in the statement of support form  Part B after the entry for France: CROATIA Osobni identifikacijski broj (personal identification number); (d) Annex VII is replaced by the following: ANNEX VII FORM FOR THE SUBMISSION OF A CITIZENS INITIATIVE TO THE COMMISSION 1. Title of citizens initiative: 2. Commission registration number: 3. Date of registration: 4. Number of valid statements of support received (must be at least one million): 5. Number of signatories certified by Member States: BE BG CZ DK DE EE IE EL ES FR HR IT CY LV LT LU Number of signatories HU MT NL AT PL PT RO SI SK FI SE UK TOTAL Number of signatories 6. Full names, postal addresses and e-mail addresses of the contact persons (1). 7. Indicate all sources of support and funding received for the initiative, including the amount of financial support at the time of submission (1): 8. We hereby declare that the information provided in this form is correct. Date and signature of the contact persons: 9. Annexes: (Include all certificates) 13. JUSTICE, FREEDOM AND SECURITY A. JUDICIAL COOPERATION IN CIVIL AND COMMERCIAL MATTERS 1. Regulation (EC) No 1346/2000 is amended as follows: (a) in Annex A, the following is inserted after the entry for France: HRVATSKA  SteÃ ajni postupak; (b) in Annex B, the following is inserted after the entry for France: HRVATSKA  SteÃ ajni postupak; (c) in Annex C, the following is inserted after the entry for France: HRVATSKA  SteÃ ajni upravitelj  Privremeni steÃ ajni upravitelj  SteÃ ajni povjerenik  Povjerenik. 2. Regulation (EC) No 44/2001 is amended as follows: (a) the list of conventions, treaties and agreements in Article 69 is replaced by the following:  the Convention between Belgium and France on Jurisdiction and the Validity and Enforcement of Judgments, Arbitration Awards and Authentic Instruments, signed at Paris on 8 July 1899,  the Convention between Belgium and the Netherlands on Jurisdiction, Bankruptcy, and the Validity and Enforcement of Judgments, Arbitration Awards and Authentic Instruments, signed at Brussels on 28 March 1925,  the Convention between France and Italy on the Enforcement of Judgments in Civil and Commercial Matters, signed at Rome on 3 June 1930,  the Convention between the United Kingdom and the French Republic providing for the reciprocal enforcement of judgments in civil and commercial matters, with Protocol, signed at Paris on 18 January 1934,  the Convention between the United Kingdom and the Kingdom of Belgium providing for the reciprocal enforcement of judgments in civil and commercial matters, with Protocol, signed at Brussels on 2 May 1934,  the Convention between Germany and Italy on the Recognition and Enforcement of Judgments in Civil and Commercial Matters, signed at Rome on 9 March 1936,  the Convention between Belgium and Austria on the Reciprocal Recognition and Enforcement of Judgments and Authentic Instruments relating to Maintenance Obligations, signed at Vienna on 25 October 1957,  the Convention between Germany and Belgium on the Mutual Recognition and Enforcement of Judgments, Arbitration Awards and Authentic Instruments in Civil and Commercial Matters, signed at Bonn on 30 June 1958,  the Convention between the Netherlands and Italy on the Recognition and Enforcement of Judgments in Civil and Commercial Matters, signed at Rome on 17 April 1959,  the Convention between Germany and Austria on the Reciprocal Recognition and Enforcement of Judgments, Settlements and Authentic Instruments in Civil and Commercial Matters, signed at Vienna on 6 June 1959,  the Convention between Belgium and Austria on the Reciprocal Recognition and Enforcement of Judgments, Arbitral Awards and Authentic Instruments in Civil and Commercial Matters, signed at Vienna on 16 June 1959,  the Convention between the United Kingdom and the Federal Republic of Germany for the reciprocal recognition and enforcement of judgments in civil and commercial matters, signed at Bonn on 14 July 1960,  the Convention between the United Kingdom and Austria providing for the reciprocal recognition and enforcement of judgments in civil and commercial matters, signed at Vienna on 14 July 1961, with amending Protocol signed at London on 6 March 1970,  the Convention between Greece and Germany for the Reciprocal Recognition and Enforcement of Judgments, Settlements and Authentic Instruments in Civil and Commercial Matters, signed in Athens on 4 November 1961,  the Convention between Belgium and Italy on the Recognition and Enforcement of Judgments and other Enforceable Instruments in Civil and Commercial Matters, signed at Rome on 6 April 1962,  the Convention between the Netherlands and Germany on the Mutual Recognition and Enforcement of Judgments and Other Enforceable Instruments in Civil and Commercial Matters, signed at The Hague on 30 August 1962,  the Convention between the Netherlands and Austria on the Reciprocal Recognition and Enforcement of Judgments and Authentic Instruments in Civil and Commercial Matters, signed at The Hague on 6 February 1963,  the Convention between the United Kingdom and the Republic of Italy for the reciprocal recognition and enforcement of judgments in civil and commercial matters, signed at Rome on 7 February 1964, with amending Protocol signed at Rome on 14 July 1970,  the Convention between France and Austria on the Recognition and Enforcement of Judgments and Authentic Instruments in Civil and Commercial Matters, signed at Vienna on 15 July 1966,  the Convention between the United Kingdom and the Kingdom of the Netherlands providing for the reciprocal recognition and enforcement of judgments in civil matters, signed at The Hague on 17 November 1967,  the Convention between Spain and France on the Recognition and Enforcement of Judgment Arbitration Awards in Civil and Commercial Matters, signed at Paris on 28 May 1969,  the Convention between Luxembourg and Austria on the Recognition and Enforcement of Judgments and Authentic Instruments in Civil and Commercial Matters, signed at Luxembourg on 29 July 1971,  the Convention between Italy and Austria on the Recognition and Enforcement of Judgments in Civil and Commercial Matters, of Judicial Settlements and of Authentic Instruments, signed at Rome on 16 November 1971,  the Convention between Spain and Italy regarding Legal Aid and the Recognition and Enforcement of Judgments in Civil and Commercial Matters, signed at Madrid on 22 May 1973,  the Convention between Finland, Iceland, Norway, Sweden and Denmark on the Recognition and Enforcement of Judgments in Civil Matters, signed at Copenhagen on 11 October 1977,  the Convention between Austria and Sweden on the Recognition and Enforcement of Judgments in Civil Matters, signed at Stockholm on 16 September 1982,  the Convention between Spain and the Federal Republic of Germany on the Recognition and Enforcement of Judgments, Settlements and Enforceable Authentic Instruments in Civil and Commercial Matters, signed at Bonn on 14 November 1983,  the Convention between Austria and Spain on the Recognition and Enforcement of Judgments, Settlements and Enforceable Authentic Instruments in Civil and Commercial Matters, signed at Vienna on 17 February 1984,  the Convention between Finland and Austria on the Recognition and Enforcement of Judgments in Civil Matters, signed at Vienna on 17 November 1986,  the Treaty between Belgium, the Netherlands and Luxembourg in Jurisdiction, Bankruptcy, and the Validity and Enforcement of Judgments, Arbitration Awards and Authentic Instruments, signed at Brussels on 24 November 1961, in so far as it is in force,  the Convention between the Czechoslovak Republic and Portugal on the Recognition and Enforcement of Court Decisions, signed at Lisbon on 23 November 1927, still in force between the Czech Republic and Portugal,  the Convention between the Federative Peoples Republic of Yugoslavia and the Republic of Austria on Mutual Judicial Cooperation, signed at Vienna on 16 December 1954,  the Convention between the Polish Peoples Republic and the Hungarian Peoples Republic on the Legal Assistance in Civil, Family and Criminal Matters, signed at Budapest on 6 March 1959,  the Convention between the Federative Peoples Republic of Yugoslavia and the Kingdom of Greece on the Mutual Recognition and Enforcement of Judgments, signed at Athens on 18 June 1959,  the Convention between the Polish Peoples Republic and the Federative Peoples Republic of Yugoslavia on the Legal Assistance in Civil and Criminal Matters, signed at Warsaw on 6 February 1960, now in force between Poland and Slovenia, and between Poland and Croatia,  the Agreement between the Federative Peoples Republic of Yugoslavia and the Republic of Austria on the Mutual Recognition and Enforcement of Arbitral Awards and Arbitral Settlements in Commercial Matters, signed at Belgrade on 18 March 1960,  the Agreement between the Federative Peoples Republic of Yugoslavia and the Republic of Austria on the Mutual Recognition and Enforcement of Decisions in Alimony Matters, signed at Vienna on 10 October 1961,  the Convention between Poland and Austria on Mutual Relations in Civil Matters and on Documents, signed at Vienna on 11 December 1963,  the Treaty between the Czechoslovak Socialist Republic and the Socialist Federative Republic of Yugoslavia on Settlement of Legal Relations in Civil, Family and Criminal Matters, signed at Belgrade on 20 January 1964, still in force between the Czech Republic, Slovakia and Slovenia and between the Czech Republic, Slovakia and Croatia,  the Convention between Poland and France on Applicable Law, Jurisdiction and the Enforcement of Judgments in the Field of Personal and Family Law, concluded in Warsaw on 5 April 1967,  the Convention between the Governments of Yugoslavia and France on the Recognition and Enforcement of Judgments in Civil and Commercial Matters, signed at Paris on 18 May 1971,  the Convention between the Federative Socialist Republic of Yugoslavia and the Kingdom of Belgium on the Recognition and Enforcement of Court Decisions in Alimony Matters, signed at Belgrade on 12 December 1973,  the Convention between Hungary and Greece on Legal Assistance in Civil and Criminal Matters, signed at Budapest on 8 October 1979,  the Convention between Poland and Greece on Legal Assistance in Civil and Criminal Matters, signed at Athens on 24 October 1979,  the Convention between Hungary and France on Legal Assistance in Civil and Family Law, on the Recognition and Enforcement of Decisions and on Legal Assistance in Criminal Matters and on Extradition, signed at Budapest on 31 July 1980,  the Treaty between the Czechoslovak Socialist Republic and the Hellenic Republic on Legal Aid in Civil and Criminal Matters, signed at Athens on 22 October 1980, still in force between the Czech Republic, Slovakia and Greece,  the Convention between the Republic of Cyprus and the Hungarian Peoples Republic on Legal Assistance in Civil and Criminal Matters, signed at Nicosia on 30 November 1981,  the Treaty between the Czechoslovak Socialistic Republic and the Republic of Cyprus on Legal Aid in Civil and Criminal Matters, signed at Nicosia on 23 April 1982, still in force between the Czech Republic, Slovakia and Cyprus,  the Agreement between the Republic of Cyprus and the Republic of Greece on Legal Cooperation in Matters of Civil, Family, Commercial and Criminal Law, signed at Nicosia on 5 March 1984,  the Treaty between the Government of the Czechoslovak Socialist Republic and the Government of the Republic of France on Legal Aid and the Recognition and Enforcement of Judgments in Civil, Family and Commercial Matters, signed at Paris on 10 May 1984, still in force between the Czech Republic, Slovakia and France,  the Agreement between the Republic of Cyprus and the Socialist Federal Republic of Yugoslavia on Legal Assistance in Civil and Criminal Matters, signed at Nicosia on 19 September 1984, now in force between Cyprus and Slovenia,  the Treaty between the Czechoslovak Socialist Republic and the Italian Republic on Legal Aid in Civil and Criminal Matters, signed at Prague on 6 December 1985, still in force between the Czech Republic, Slovakia and Italy,  the Treaty between the Czechoslovak Socialist Republic and the Kingdom of Spain on Legal Aid, Recognition and Enforcement of Court Decisions in Civil Matters, signed at Madrid on 4 May 1987, still in force between the Czech Republic, Slovakia and Spain,  the Treaty between the Czechoslovak Socialist Republic and the Polish Peoples Republic on Legal Aid and Settlement of Legal Relations in Civil, Family, Labour and Criminal Matters, signed at Warsaw on 21 December 1987, still in force between the Czech Republic, Slovakia and Poland,  the Treaty between the Czechoslovak Socialist Republic and the Hungarian Peoples Republic on Legal Aid and Settlement of Legal Relations in Civil, Family and Criminal Matters, signed at Bratislava on 28 March 1989, still in force between the Czech Republic, Slovakia and Hungary,  the Convention between Poland and Italy on Judicial Assistance and the Recognition and Enforcement of Judgments in Civil Matters, signed at Warsaw on 28 April 1989,  the Treaty between the Czech Republic and the Slovak Republic on Legal Aid provided by Judicial Bodies and on Settlements of Certain Legal Relations in Civil and Criminal Matters, signed at Prague on 29 October 1992,  the Agreement between the Republic of Latvia, the Republic of Estonia and the Republic of Lithuania on Legal Assistance and Legal Relationships, signed at Tallinn on 11 November 1992,  the Agreement between the Republic of Poland and the Republic of Lithuania on Legal Assistance and Legal Relations in Civil, Family, Labour and Criminal Matters, signed in Warsaw on 26 January 1993,  the Agreement between the Republic of Latvia and the Republic of Poland on Legal Assistance and Legal Relationships in Civil, Family, Labour and Criminal Matters, signed at Riga on 23 February 1994,  the Agreement between the Republic of Cyprus and the Republic of Poland on Legal Cooperation in Civil and Criminal Matters, signed at Nicosia on 14 November 1996,  the Agreement between Estonia and Poland on Granting Legal Assistance and Legal Relations on Civil, Labour and Criminal Matters, signed at Tallinn on 27 November 1998,  the Convention between Bulgaria and Belgium on certain Judicial Matters, signed at Sofia on 2 July 1930,  the Agreement between the Peoples Republic of Bulgaria and the Federative Peoples Republic of Yugoslavia on Mutual Legal Assistance, signed at Sofia on 23 March 1956, still in force between Bulgaria and Slovenia and between Bulgaria and Croatia,  the Treaty between the Peoples Republic of Romania and the Peoples Republic of Hungary on Legal Assistance in Civil, Family and Criminal Matters, signed at Bucharest on 7 October 1958,  the Treaty between the Peoples Republic of Romania and the Czechoslovak Republic on Legal Assistance in Civil, Family and Criminal Matters, signed at Prague on 25 October 1958, still in force between Romania and Slovakia,  the Agreement between the Peoples Republic of Bulgaria and the Romanian Peoples Republic on Legal Assistance in Civil, Family and Criminal Matters, signed at Sofia on 3 December 1958,  the Treaty between the Peoples Republic of Romania and the Federal Peoples Republic of Yugoslavia on Legal Assistance, signed at Belgrade on 18 October 1960 and its Protocol, still in force between Romania and Slovenia and between Romania and Croatia,  the Agreement between the Peoples Republic of Bulgaria and the Polish Peoples Republic on Legal Assistance and Legal Relations in Civil, Family and Criminal Matters, signed at Warsaw on 4 December 1961,  the Convention between the Socialist Republic of Romania and the Republic of Austria on Legal Assistance in Civil and Family law and the Validity and Service of Documents and its annexed Protocol, signed at Vienna on 17 November 1965,  the Agreement between the Peoples Republic of Bulgaria and the Hungarian Peoples Republic on Legal Assistance in Civil, Family and Criminal Matters, signed at Sofia on 16 May 1966,  the Convention between the Socialist Republic of Romania and the Hellenic Republic on Legal Assistance in Civil and Criminal Matters and its Protocol, signed at Bucharest on 19 October 1972,  the Convention between the Socialist Republic of Romania and the Italian Republic on Judicial Assistance in Civil and Criminal Matters, signed at Bucharest on 11 November 1972,  the Convention between the Socialist Republic of Romania and the French Republic on Legal Assistance in Civil and Commercial Matters, signed at Paris on 5 November 1974,  the Convention between the Socialist Republic of Romania and the Kingdom of Belgium on Legal Assistance in Civil and Commercial Matters, signed at Bucharest on 30 October 1975,  the Agreement between the Peoples Republic of Bulgaria and the Hellenic Republic on Legal Assistance in Civil and Criminal Matters, signed at Athens on 10 April 1976,  the Agreement between the Peoples Republic of Bulgaria and the Czechoslovak Socialist Republic on Legal Assistance and Settlement of Relations in Civil, Family and Criminal Matters, signed at Sofia on 25 November 1976,  the Convention between the Socialist Republic of Romania and the United Kingdom of Great Britain and Northern Ireland on Legal Assistance in Civil and Commercial Matters, signed at London on 15 June 1978,  the Additional Protocol to the Convention between the Socialist Republic of Romania and the Kingdom of Belgium on Legal Assistance Civil and Commercial Matters, signed at Bucharest on 30 October 1979,  the Convention between the Socialist Republic of Romania and the Kingdom of Belgium on Recognition and Enforcement of Decisions in Alimony Obligations, signed at Bucharest on 30 October 1979,  the Convention between the Socialist Republic of Romania and the Kingdom of Belgium on Recognition and Enforcement of Divorce Decisions, signed at Bucharest on 6 November 1980,  the Agreement between the Peoples Republic of Bulgaria and the Republic of Cyprus on Legal Assistance in Civil and Criminal Matters, signed at Nicosia on 29 April 1983,  the Agreement between the Government of the Peoples Republic of Bulgaria and the Government of the French Republic on Mutual Legal Assistance in Civil Matters, signed at Sofia on 18 January 1989,  the Agreement between the Peoples Republic of Bulgaria and the Italian Republic on Legal Assistance and Enforcement of Decisions in Civil Matters, signed at Rome on 18 May 1990,  the Agreement between the Republic of Bulgaria and the Kingdom of Spain on Mutual Legal Assistance in Civil Matters, signed at Sofia on 23 May 1993,  the Treaty between Romania and the Czech Republic on Judicial Assistance in Civil Matters, signed at Bucharest on 11 July 1994,  the Convention between Romania and the Kingdom of Spain on Jurisdiction, Recognition and Enforcement of Decisions in Civil and Commercial Matters, signed at Bucharest on 17 November 1997,  the Convention between Romania and the Kingdom of Spain  complementary to the Hague Convention relating to civil procedure law (Hague, 1 March 1954), signed at Bucharest on 17 November 1997,  the Treaty between Romania and the Republic of Poland on Legal Assistance and Legal Relations in Civil Cases, signed at Bucharest on 15 May 1999,  the Agreement between the Socialist Federative Republic of Yugoslavia and the Peoples Republic of Hungary on Mutual Legal Assistance, signed at Belgrade on 7 March 1968, still in force between Croatia and Hungary,  the Agreement between the Republic of Croatia and the Republic of Slovenia on Legal Assistance in Civil and Criminal Matters, signed at Zagreb on 7 February 1994.; (b) in Annex I, the following is inserted after the entry for France:  in Croatia: Article 46(2) of the Act on Resolution of Conflicts of Law with Regulations of Other Countries in Certain Relations (Zakon o rjeÃ ¡avanju sukoba zakona s propisima drugih zemalja u odreÃ enim odnosima) in relation to Article 47(2) of the Civil Procedure Act (Zakon o parniÃ nom postupku) and Article 54(1) of the Act on Resolution of Conflicts of Law with Regulations of Other Countries in Certain Relations (Zakon o rjeÃ ¡avanju sukoba zakona s propisima drugih zemalja u odreÃ enim odnosima) in relation to Article 58(1) of the Civil Procedure Act (Zakon o parniÃ nom postupku),; (c) in Annex II, the following is inserted after the entry for France:  in Croatia, the opÃ inski sud  in civil matters and the trgovaÃ ki sud  in commercial matters,; (d) in Annex III, the following is inserted after the entry for France:  in Croatia, the opÃ inski sud  in civil matters and the trgovaÃ ki sud  in commercial matters,; (e) in Annex IV, the following is inserted after the entry for Estonia:  in Croatia, an appeal to the Vrhovni sud Republike Hrvatske ,. 3. Regulation (EC) No 1896/2006 is amended as follows: (a) in Annex I, under the heading 4. Cross border nature of the cases, the Codes are replaced by the following: 01 Belgium 02 Bulgaria 03 Czech Republic 04 Germany 05 Estonia 06 Greece 07 Spain 08 France 09 Croatia 10 Ireland 11 Italy 12 Cyprus 13 Latvia 14 Lithuania 15 Luxembourg 16 Hungary 17 Malta 18 The Netherlands 19 Austria 20 Poland 21 Portugal 22 Romania 23 Slovenia 24 Slovakia 25 Finland 26 Sweden 27 United Kingdom 28 other (please specify); (b) in Annex I, under the heading 5.2 Payment by defendant of amount awarded, the following is inserted after the entry for GBP: HRK Croatian Kuna; (c) in Annex II, Box 2, the list of languages after the sentence Please fill it in in one of the following languages: is replaced by the following: 01 Bulgarian 02 Czech 03 German 04 Estonian 05 Spanish 06 Greek 07 French 08 Croatian 09 Italian 10 Latvian 11 Lithuanian 12 Hungarian 13 Maltese 14 Dutch 15 Polish 16 Portuguese 17 Romanian 18 Slovak 19 Slovene 20 Finnish 21 Swedish 22 English 23 other (please specify); (d) in Annex V, the following is inserted after the entry for GBP: HRK Croatian Kuna. 4. Regulation (EC) No 861/2007 is amended as follows: (a) in Annex I, Box 7, the following is inserted in 7.1 and 7.2 after the entry for Ã¯   Pound Sterling (GBP): Ã¯   Croatian kuna (HRK); (b) in Annex II, the following is inserted in the second box after the entry for Irish: Ã¯   Croatian. 5. Regulation EC No 1393/2007 is amended as follows: (a) in Annex I, in points 6.3.1 and 6.3.2, the following is inserted after the entry for Irish: HR,. (b) in Annex II, the following Box is inserted after the entry for Ireland: 6. Regulation (EC) No 4/2009 is amended as follows: (a) in Annexes I and II, point 2.2.3 is replaced by the following: Ã¯   Belgium Ã¯   Bulgaria Ã¯   Czech Republic Ã¯   Germany Ã¯   Estonia Ã¯   Ireland Ã¯   Greece Ã¯   Spain Ã¯   France Ã¯   Croatia Ã¯   Italy Ã¯   Cyprus Ã¯   Latvia Ã¯   Lithuania Ã¯   Luxembourg Ã¯   Hungary Ã¯   Malta Ã¯   Netherlands Ã¯   Austria Ã¯   Poland Ã¯   Portugal Ã¯   Romania Ã¯   Slovenia Ã¯   Slovakia Ã¯   Finland Ã¯   Sweden; (b) in Annexes III and IV, point 2.2.2.3 is replaced by the following: Ã¯   Belgium Ã¯   Bulgaria Ã¯   Czech Republic Ã¯   Germany Ã¯   Estonia Ã¯   Ireland Ã¯   Greece Ã¯   Spain Ã¯   France Ã¯   Croatia Ã¯   Italy Ã¯   Cyprus Ã¯   Latvia Ã¯   Lithuania Ã¯   Luxembourg Ã¯   Hungary Ã¯   Malta Ã¯   Netherlands Ã¯   Austria Ã¯   Poland Ã¯   Portugal Ã¯   Romania Ã¯   Slovenia Ã¯   Slovakia Ã¯   Finland Ã¯   Sweden; (c) in Annex V, points 1.2.3 and 2.2.3 are replaced by the following: Ã¯   Belgium Ã¯   Bulgaria Ã¯   Czech Republic Ã¯   Germany Ã¯   Estonia Ã¯   Ireland Ã¯   Greece Ã¯   Spain Ã¯   France Ã¯   Croatia Ã¯   Italy Ã¯   Cyprus Ã¯   Latvia Ã¯   Lithuania Ã¯   Luxembourg Ã¯   Hungary Ã¯   Malta Ã¯   Netherlands Ã¯   Austria Ã¯   Poland Ã¯   Portugal Ã¯   Romania Ã¯   Slovenia Ã¯   Slovakia Ã¯   Finland Ã¯   Sweden; (d) in Annex VI, points 2.2.3, 3.2.3, 8.1.7.4, 8.2.2.3 and 9.7.3 are replaced by the following: Ã¯   Belgium Ã¯   Bulgaria Ã¯   Czech Republic Ã¯   Germany Ã¯   Estonia Ã¯   Ireland Ã¯   Greece Ã¯   Spain Ã¯   France Ã¯   Croatia Ã¯   Italy Ã¯   Cyprus Ã¯   Latvia Ã¯   Lithuania Ã¯   Luxembourg Ã¯   Hungary Ã¯   Malta Ã¯   Netherlands Ã¯   Austria Ã¯   Poland Ã¯   Portugal Ã¯   Romania Ã¯   Slovenia Ã¯   Slovakia Ã¯   Finland Ã¯   Sweden; (e) in Annex VII, points 2.2.3, 3.2.3, 6.2.4 and 7.2.3 are replaced by the following: Ã¯   Belgium Ã¯   Bulgaria Ã¯   Czech Republic Ã¯   Germany Ã¯   Estonia Ã¯   Ireland Ã¯   Greece Ã¯   Spain Ã¯   France Ã¯   Croatia Ã¯   Italy Ã¯   Cyprus Ã¯   Latvia Ã¯   Lithuania Ã¯   Luxembourg Ã¯   Hungary Ã¯   Malta Ã¯   Netherlands Ã¯   Austria Ã¯   Poland Ã¯   Portugal Ã¯   Romania Ã¯   Slovenia Ã¯   Slovakia Ã¯   Finland Ã¯   Sweden; (f) in Annexes I, II, III and IV, point 5.1 is replaced by the following: Ã¯   euro (EUR) Ã¯   lev (BGN) Ã¯   Czech koruna (CZK) Ã¯   kuna (HRK) Ã¯   forint (HUF) Ã¯   litas (LTL) Ã¯   lats (LVL) Ã¯   zloty (PLN) Ã¯   Romanian leu (RON) Ã¯   krona (SEK) Ã¯   Other (please specify ISO code): ¦; (g) in Annex VII, point 11.1 is replaced by the following: Ã¯   euro (EUR) Ã¯   lev (BGN) Ã¯   Czech koruna (CZK) Ã¯   kuna (HRK) Ã¯   forint (HUF) Ã¯   litas (LTL)n Ã¯   lats (LVL) Ã¯   zloty (PLN) Ã¯   Romanian leu (RON) Ã¯   krona (SEK) Ã¯   Other (please specify ISO code): ¦. B. VISA POLICY 1. in the Annex to Regulation (EC) No 1683/95, point 3 is replaced by the following: 3. The logo consisting of a letter or letters indicating the issuing Member State (or BNL in the case of the Benelux countries, namely Belgium, Luxembourg and the Netherlands) with a latent image effect shall appear in this space. This logo shall appear light when held flat and dark when turned by 90 °. The following logos shall be used: A for Austria, BG for Bulgaria, BNL for Benelux, CY for Cyprus, CZE for the Czech Republic, D for Germany, DK for Denmark, E for Spain, EST for Estonia, F for France, FIN for Finland, GR for Greece, H for Hungary, HR for Croatia, I for Italy, IRL for Ireland, LT for Lithuania, LVA for Latvia, M for Malta, P for Portugal, PL for Poland, ROU for Romania, S for Sweden, SK for Slovakia, SVN for Slovenia, UK for the United Kingdom.. 2. in Annex II to Regulation (EC) No 539/2001, the following entry is deleted in point (1): Croatia. C. MISCELLANEOUS In Annex II to Decision of the Executive Committee (SCH/Com-ex (94) 28 rev.), the following is inserted after the entry for FRANCE: CROATIA: Ministry of Health Service for Medicinal Products and Medical Devices Ksaver 200a 10 000 Zagreb Tel. + 385 14607541 Fax + 385 14677085. 14. ENVIRONMENT A. NATURE PROTECTION In the Annex to Decision 97/602/EC, the following entry is deleted: Republic of Croatia Martes zibellina Mustela erminea Ondatra zibethicus. B. INDUSTRIAL POLLUTION CONTROL AND RISK MANAGEMENT Regulation (EC) No 1221/2009 is amended as follows: (a) in Annex II, part A, the list of national standard bodies is replaced by the following list: BE: IBN/BIN (Institut Belge de Normalisation/Belgisch Instituut voor Normalisatie) CZ: Ã NI (Ã eskÃ ½ normalizaÃ nÃ ­ institut) DK: DS (Dansk Standard) DE: DIN (Deutsches Institut fÃ ¼r Normung e.V.) EE: EVS (Eesti Standardikeskus) EL: ELOT (Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã ) ES: AENOR (Asociacion Espanola de Normalizacion y Certificacion) FR: AFNOR (Association FranÃ §aise de Normalisation) HR: HZN (Hrvatski zavod za norme) IE: NSAI (National Standards Authority of Ireland) IT: UNI (Ente Nazionale Italiano di Unificazione) CY: Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã Ã ¿Ã Ã ¸Ã ·Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  LV: LVS (Latvijas Standarts) LT: LST (Lietuvos standartizacijos departamentas) LU: SEE (Service de lEnergie de lEtat) (Luxembourg) HU: MSZT (Magyar SzabvÃ ¡nyÃ ¼gyi TestÃ ¼let) MT: MSA (Awtorita' Maltija dwar l-Istandards/Malta Standards Authority) NL: NEN (Nederlands Normalisatie-Instituut) AT: ON (Ã sterreichisches Normungsinstitut) PL: PKN (Polski Komitet Normalizacyjny) PT: IPQ (Instituto PortuguÃ ªs da Qualidade) SI: SIST (Slovenski inÃ ¡titut za standardizacijo) SK: SÃ TN (SlovenskÃ ½ Ã ºstav technickej normalizÃ ¡cie) FI: SFS (Suomen Standardisoimisliitto r.y) SE: SIS (Swedish Standards Institute) UK: BSI (British Standards Institution).; (b) in Annex V, point 1 is replaced by the following: 1. The logo may be used in any of the 24 languages provided the following wording is used: Bulgarian: Ã ÃÃ ¾Ã ²Ã µÃÃ µÃ ½Ã ¾ Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ¿Ã ¾ Ã ¾Ã ºÃ ¾Ã »Ã ½Ã ° Ã ÃÃ µÃ ´Ã °  Czech: OvÃ Ã enÃ ½ systÃ ©m environmentÃ ¡lnÃ ­ho Ã Ã ­zenÃ ­  Croatian: Verificirani sustav upravljanja okoliÃ ¡em  Danish: Verificeret miljÃ ¸ledelse  Dutch: Geverifieerd milieuzorgsysteem  English: Verified environmental management  Estonian: TÃ µendatud keskkonnajuhtimine  Finnish: Todennettu ympÃ ¤ristÃ ¶asioiden hallinta  French: Management environnemental vÃ ©rifiÃ ©  German: GeprÃ ¼ftes Umweltmanagement  Greek: Ã µÃÃ ¹Ã ¸Ã µÃ Ã Ã ·Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã ²Ã ±Ã »Ã »Ã ¿Ã ½Ã Ã ¹Ã ºÃ ® Ã ´Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·  Hungarian: HitelesÃ ­tett kÃ ¶rnyezetvÃ ©delmi vezetÃ ©si rendszer  Italian: Gestione ambientale verificata  Irish: BainistÃ ­ocht comhshaoil fÃ ­oraithe  Latvian: VerificÃ ta vides pÃ rvaldÃ «ba  Lithuanian: Ã ®vertinta aplinkosaugos vadyba  Maltese: Immaniggjar Ambjentali Verifikat  Polish: Zweryfikowany system zarzÃ dzania Ã rodowiskowego  Portuguese: GestÃ £o ambiental verificada  Romanian: Management de mediu verificat  Slovak: OverenÃ © environmentÃ ¡lne manaÃ ¾Ã ©rstvo  Slovenian: Preverjen sistem ravnanja z okoljem  Spanish: GestiÃ ³n medioambiental verificada  Swedish: Verifierat miljÃ ¶ledningssystem  15. CUSTOMS UNION A. TECHNICAL ADAPTATIONS TO THE CUSTOMS CODE In Article 3(1) to Regulation (EEC) No 2913/92 the following is added:  the territory of the Republic of Croatia. B. OTHER COUNCIL ACTS 1. In Appendix 4 (Invoice declaration) to Decision 2001/822/EC the following is inserted after the French version: Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br. ¦ (1)) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦ (2) preferencijalnog podrijetla.. 2. In Appendix 4 (Invoice declaration) to Regulation (EC) No 1528/2007 the following is inserted after the French version: Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br. ¦ (1)) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦ (2) preferencijalnog podrijetla.. 16. EXTERNAL RELATIONS 1. Regulation (EEC) No 3030/93 is amended as follows: (a) the following paragraph is added to Article 2: 11. The release for free circulation in the Member State acceding to the European Union on 1 July 2013, namely Croatia, of textile products which are subject to quantitative limits or to surveillance in the Community and which have been shipped before 1 July 2013 and enter the new Member State on or after 1 July 2013 shall be subject to presentation of an import authorisation. Such import authorisation shall be granted automatically and without quantitative limitation by the competent authorities of the Member State concerned, upon adequate proof, such as the bill of lading, that the products have been shipped before 1 July 2013. Such licences shall be communicated to the Commission.; (b) the following paragraph is added to Article 5: The release for free circulation of textile products sent from the new Member State acceding to the European Union on 1 July 2013 to a destination outside the Community for processing before 1 July 2013, and re-imported into the same Member State on or after that date, shall upon adequate proof, such as the export declaration, not be subject to quantitative limits or import authorisation requirements. The competent authorities of the Member State concerned shall provide information on those imports to the Commission.; (c) the following is inserted in Article 28(6), second indent of Annex III, after the entry for United Kingdom:  HR= Croatia. 2. In Annex III A to Regulation (EC) No 517/94, the third paragraph under the title UK Residual Textile Area is replaced by the following: CEFTA Area  means Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, Switzerland and the United Kingdom.. 3. In Annex II to Regulation (EC) No 2368/2002, the following entry is deleted: CROATIA Ministry of Economy, Labour and Entrepreneurship of the Republic of Croatia Ulica grada Vukovara 78 10 000 Zagreb Croatia. 4. In Annex I to Regulation (EC) No 1236/2005, the following is inserted after the entry for FRANCE: CROATIA DrÃ ¾avni ured za trgovinsku politiku Gajeva 4 10 000 Zagreb Republika Hrvatska Tel. + 385 16303794 Fax + 385 16303885. 5. Regulation (EC) No 1215/2009 is amended as follows: (a) in Article 1(2), the following word is deleted: Croatia,; (b) in Annex I, in the subparagraph under order No 09.1515, the following word is deleted: Croatia,; (c) in Annex I, the following footnote is deleted: (5) Access for wine originating in Croatia to this global tariff quota is subject to the prior exhaustion of both individual tariff quotas provided for in the Additional Protocol on wine concluded with Croatia. These individual tariff quotas are opened under order Nos 09.1588 and 09.1589.. 17. FOREIGN, SECURITY AND DEFENCE POLICY A. RESTRICTIVE MEASURES 1. In Annex II to Regulation (EC) No 2488/2000 I, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 2. In the Annex to Regulation (EC) No 2580/2001, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 3. In Annex II to Regulation (EC) No 881/2002, the following is inserted after the entry for FRANCE: CROATIA Concerning technical assistance and export restrictions: Ministarstvo gospodarstva Uprava za trgovinu i unutarnje trÃ ¾iÃ ¡te Ulica grada Vukovara 78 10 000 Zagreb Tel. +385 16106304 Fax +385 16109150 Concerning freezing of funds and economic resources: Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 4. In the Annex to Regulation (EC) No 147/2003, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 5. In Annex V to Regulation (EC) No 1210/2003, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 6. In the Annex to Regulation (EC) No 131/2004, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo gospodarstva Uprava za trgovinu i unutarnje trÃ ¾iÃ ¡te Ulica grada Vukovara 78 10 000 Zagreb Tel. +385 16106304 Fax +385 16109150 Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 7. In Annex I to Regulation (EC) No 234/2004, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 8. In Annex II to Regulation (EC) No 314/2004, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 9. In Annex II to Regulation (EC) No 872/2004, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 10. In Annex II to Regulation (EC) No 174/2005, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo gospodarstva Uprava za trgovinu i unutarnje trÃ ¾iÃ ¡te Ulica grada Vukovara 78 10 000 Zagreb Tel. +385 16106304 Fax +385 16109150 Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 11. In Annex II to Regulation (EC) No 560/2005, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 12. In the Annex to Regulation (EC) No 889/2005, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 13. In Annex II to Regulation (EC) No 1183/2005, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 14 In Annex II to Regulation (EC) No 1184/2005, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 15. In Annex II to Regulation (EC) No 305/2006, the following is inserted after the entry for FRANCE: CROATIA Ministarstvo vanjskih i europskih poslova Uprava za multilateralne poslove i globalna pitanja Trg N. Ã . Zrinskog 7-8 10 000 Zagreb Tel. +385 14569952 Fax +385 14597416. 16. In Annex II to Regulation (EC) No 765/2006, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 17. In the Annex to Regulation (EC) No 1412/2006, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 18. In Annex II to Regulation (EC) No 329/2007, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 19. In Annex IV to Regulation (EC) No 194/2008, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 20. In Annex III to Regulation (EU) No 1284/2009, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 21. In Annex II to Regulation (EU) No 356/2010, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 22. In Annex II to Regulation (EU) No 667/2010, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 23. In Annex II to Regulation (EU) No 101/2011, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 24. In Annex IV to Regulation (EU) No 204/2011, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 25. In Annex II to Regulation (EU) No 270/2011, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 26. In Annex II to Regulation (EU) No 359/2011, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 27. In Annex II to Regulation (EU) No 753/2011, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 28. In Annex III to Regulation (EU) No 36/2012, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 29. In Annex X to Regulation (EU) No 267/2012, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. 30. In Annex II to Regulation (EU) No 377/2012, the following is inserted after the entry for FRANCE: CROATIA http://www.mvep.hr/sankcije. B. SECURITY MEASURES Decision 2011/292/EU is amended as follows: (a) in Appendix B, the following is inserted after the entry for France: Croatia Vrlo tajno Tajno Povjerljivo OgraniÃ eno (b) in Appendix C, the following is inserted after the entry for FRANCE: CROATIA Ured VijeÃ a za nacionalnu sigurnost Jurjevska 34 10 000 Zagreb Tel. +385 14686046 Fax +385 14686049. 18. INSTITUTIONS 1. Article 1 of Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community is replaced by the following: Article 1 The official languages and the working languages of the institutions of the Union shall be Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish.. 2. Article 1 of Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community is replaced by the following: Article 1 The official languages and the working languages of the institutions of the Union shall be Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish.. (1) Privacy statement: in accordance with Article 11 of Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data, data subjects are informed that these personal data are compiled by the Commission for the purpose of the procedure in respect of the citizens initiative. Only the full names of the organisers, the e-mail addresses of the contact persons and information relating to the sources of support and funding will be made available to the public on the Commissions online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation, and to request the rectification of that data at any time and its removal from the Commissions online register after the expiry of a period of two years from the date of registration of the proposed citizens initiative..